Exhibit 10.24

 

--------------------------------------------------------------------------------

 

STOCKHOLDERS AGREEMENT

 

by and among

 

SunGard Capital Corp.

 

SunGard Capital Corp. II

 

SunGard Holding Corp.

 

SunGard Holdco LLC

 

Solar Capital Corp.

 

and

 

Certain Stockholders of SunGard Capital Corp. and SunGard Capital Corp. II

 

Dated as of August 10, 2005

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

1. EFFECTIVENESS; DEFINITIONS

   3

1.1.

  

Closing

   3

1.2.

  

Definitions

   3

2. VOTING AGREEMENT

   3

2.1.

  

Significant Transactions

   3

2.2.

  

Consent to Amendment

   4

2.3.

  

Limitation of Proxy

   4

2.4.

  

The Company and Lowerco

   4

2.5.

  

Period

   4

3. TRANSFER RESTRICTIONS

   5

3.1.

  

Transfers Allowed

   5

3.2.

  

Certain Transferees to Become Parties

   6

3.3.

  

Restrictions on Transfers to Strategic Investors

   7

3.4.

  

Spin-Off Limits

   8

3.5.

  

Impermissible Transfer

   8

3.6.

  

Notice of Transfer

   9

3.7.

  

Other Restrictions on Transfer

   9

3.8.

  

Period

   9

4. “TAG ALONG” AND “DRAG ALONG” RIGHTS AND RIGHT OF FIRST OFFER

   9

4.1.

  

Tag Along

   9

4.2.

  

Change of Control Drag Along

   12

4.3.

  

Recapitalization Transaction Drag Along

   13

4.4.

  

Miscellaneous Sale Provisions

   16

4.5.

  

Right of First Offer

   18

4.6.

  

Period

   21

5. HOLDER LOCK-UP

   21

6. PUT AND CALL OPTIONS

   21

6.1.

  

Call Option

   21

6.2.

  

Put Option

   22

6.3.

  

Cash Payments

   23

6.4.

  

Prepayments

   23

6.5.

  

Notices, etc.

   23

6.6.

  

Closing

   23

6.7.

  

Principal Investor Group Call Option

   23

6.8.

  

Pro Rata Across Classes

   24

6.9.

  

Period

   24

 

-i-



--------------------------------------------------------------------------------

7. REMEDIES

   24

7.1.

  

Generally

   24

7.2.

  

Deposit

   24

8. LEGENDS

   25

8.1.

  

Restrictive Legend

   25

8.2.

  

1933 Act Legends

   25

8.3.

  

Stop Transfer Instruction

   26

8.4.

  

Termination of 1933 Act Legend

   26

8.5.

  

Classes of Shares Separately Transferable

   26

9. AMENDMENT, TERMINATION, ETC.

   26

9.1.

  

Oral Modifications

   26

9.2.

  

Written Modifications

   26

9.3.

  

Withdrawal from Agreement

   27

9.4.

  

Effect of Termination

   28

10. DEFINITIONS

   28

10.1.

  

Certain Matters of Construction

   28

10.2.

  

Definitions

   28

11. MISCELLANEOUS

   41

11.1.

  

Authority: Effect

   41

11.2.

  

Notices

   41

11.3.

  

Binding Effect, Etc.

   45

11.4.

  

Descriptive Heading

   46

11.5.

  

Counterparts

   46

11.6.

  

Severability

   46

11.7.

  

No Recourse

   46

11.8.

  

Aggregation of Shares

   46

11.9.

  

Obligations of Company, Lowerco, Holdings, LLC and Opco

   46

11.10.

  

Confidentiality

   46

12. GOVERNING LAW

   47

12.1.

  

Governing Law

   47

12.2.

  

Consent to Jurisdiction

   47

12.3.

  

WAIVER OF JURY TRIAL

   48

12.4.

  

Exercise of Rights and Remedies

   48

 

-ii-



--------------------------------------------------------------------------------

 

STOCKHOLDERS AGREEMENT

 

This Stockholders Agreement (the “Agreement”) is made as of August 10, 2005 by
and among:

 

  (i) SunGard Capital Corp., a Delaware corporation (together with its
successors and permitted assigns, the “Company”);

 

  (ii) SunGard Capital Corp. II, a Delaware corporation (together with its
successors and permitted assigns, “Lowerco”);

 

  (iii) SunGard Holding Corp., a Delaware corporation (together with its
successors and permitted assigns, “Holdings”);

 

  (iv) SunGard Holdco LLC, a Delaware limited liability company (together with
its successors and permitted assigns, “LLC”)

 

  (v) Solar Capital Corp., a Delaware corporation (“Solar Capital”);

 

  (vi) each Person executing this Agreement and listed as a Principal Investor
on the signature pages hereto (collectively with their Permitted Transferees and
for so long as they are members of a Principal Investor Group, the “Principal
Investors”);

 

  (vii) each Person executing this Agreement and listed as an Other Investor on
the signature pages hereto (collectively with their Permitted Transferees and
with Persons who executed this Agreement as Principal Investors who have ceased
to be members of a Principal Investor Group, the “Other Investors” and, together
with the Principal Investors, the “Investors”);

 

  (viii) each Person executing this Agreement and listed as a Manager on the
signature pages hereto and such other Persons, if any, that from time to time
become party hereto as Managers (collectively, the “Managers”);

 

  (ix) each Person executing this Agreement and listed as a Manager Designee on
the signature pages hereto and such other Persons, if any, that from time to
time become party hereto as Manager Designees (collectively, the “Manager
Designees”); and

 

  (vii) such other Persons, if any, that from time to time become party hereto
as transferees of Shares pursuant to Section 3.2 (collectively, together with
the Investors, the Managers and the Manager Designees, the “Stockholders”) in
accordance with the terms hereof.



--------------------------------------------------------------------------------

 

RECITALS

 

1. Each of the Company, Lowerco, Holdings, LLC and Solar Capital, has been
formed for the purpose of engaging in a transaction in which Solar Capital will
be merged with and into SunGard Data Systems Inc. (“SDS”), with SDS surviving
(the “Merger”) pursuant to an Agreement and Plan of Merger between Solar Capital
and SDS dated as of March 27, 2005 (as amended from time to time, the “Merger
Agreement”). The rights and obligations of “Opco” hereunder shall refer to the
rights and obligations of Solar Capital at all times prior to the consummation
of the Merger, and thereafter shall refer to the rights and obligations of SDS,
as a successor entity to Solar Capital, and its successors and permitted
assigns.

 

2. On the date hereof, certain Stockholders will, in exchange for cash, shares
of SDS common stock and/or other assets, acquire Class A Stock and Class L Stock
from the Company and Preferred Stock from Lowerco. The cash proceeds and shares
of SDS common stock received by the Company in exchange for such Class A Stock
and Class L Stock are referred to as the “Class A and L Proceeds”. The cash
proceeds and shares of SDS common stock received by Lowerco in exchange for such
Preferred Stock are referred to collectively with the Class A and L Proceeds as
the “Proceeds”. On the Closing Date and immediately prior to the Closing (each
as defined below), the Company will contribute the Class A and L Proceeds to
Lowerco in exchange for common stock of Lowerco, and the Company will thereby
hold all of the issued and outstanding common stock of Lowerco. Immediately
thereafter, Lowerco will contribute 99% of the Proceeds to Holdings in exchange
for common stock of Holdings and Holdings will thereby become a wholly owned
subsidiary of Lowerco. Immediately thereafter, Holdings will contribute all of
the Proceeds which it received from Lowerco to LLC in exchange for membership
interests in LLC representing a 99% ownership interest therein.
Contemporaneously therewith, Lowerco will contribute 1% of the Proceeds to LLC
in exchange for membership interests in LLC representing a 1% interest therein.
Immediately thereafter, LLC will contribute all of the Proceeds less certain
expenses to Solar Capital in exchange for common stock of Solar Capital, and LLC
will thereby hold all of the issued and outstanding common stock of Solar
Capital.

 

3. Upon the Closing, shares of common stock of Solar Capital shall be
automatically converted into shares of common stock of SDS, and LLC will thereby
hold all of the issued and outstanding common stock of SDS.

 

4. Immediately following the Closing, the Common Stock, the Preferred Stock and
all Options (as defined below) will be held as set forth on Schedule I hereto.

 

5. The parties believe that it is in the best interests of the Company, Lowerco,
Holdings, LLC, Opco and the Stockholders to set forth their agreements on
certain matters.

 

-2-



--------------------------------------------------------------------------------

 

AGREEMENT

 

Therefore, the parties hereto hereby agree as follows:

 

1. EFFECTIVENESS; DEFINITIONS.

 

1.1. Closing. This Agreement shall become effective upon the initial issuance of
Stock to the Stockholders in anticipation of the consummation of the closing
under the Merger Agreement (the “Closing”).

 

1.2. Definitions. Certain terms are used in this Agreement as specifically
defined herein. These definitions are set forth or referred to in Section 10
hereof.

 

2. VOTING AGREEMENT.

 

2.1. Significant Transactions. For so long as there are any Principal Investors
remaining, each holder of Shares hereby appoints each Principal Investor as its
proxy to vote such holder’s Shares, whether at a meeting or by written consent
in accordance with such holder’s agreements contained in this Section 2.1, which
proxy shall be valid and remain in effect until the applicable provisions of
this Section 2.1 expire pursuant to Section 2.5. The power and authority to
exercise the proxy granted hereby shall be exercised if and only if the matter
to be voted on has been approved by the Requisite Principal Investors (which for
purposes of this Section 2.1 shall mean the approval specified in clause (a) of
the definition of “Requisite Principal Investors”) and shall be exercised on
terms consistent with such approval. The proxy granted hereby is irrevocable and
coupled with an interest sufficient in law to support an irrevocable power. Each
Principal Investors who is granted such proxy agrees that it shall only be voted
in a manner consistent with such holder’s agreements with respect to voting
contained in this Section 2.1.

 

2.1.1. Change of Control Transactions. If a vote of holders of Shares (or any
class or series of Shares) is required under any applicable law or stock
exchange regulations in connection with a Change of Control transaction being
implemented pursuant to Section 4.2 or is determined to be otherwise desirable
by the Requisite Principal Investors in connection with a transaction being
implemented pursuant to Section 4.2, each holder of Shares agrees to cast all
votes to which such holder is entitled in respect of the Shares, whether at any
annual or special meeting, by written consent or otherwise, in such manner as
the Requisite Principal Investors may instruct by written notice to approve any
sale, merger, consolidation, reorganization or any other transaction or series
of transactions involving the Company or its subsidiaries (or all or any portion
of their respective assets) in connection with, or in furtherance of, the
exercise by the Requisite Principal Investors of their rights under Section 4.2
and in all cases consistent with the provisions of such Section.

 

2.1.2. Recapitalization Transactions. If a vote of holders of Shares (or any
class or series of Shares) is required under any applicable law or stock
exchange regulations in connection with a Recapitalization Transaction being
implemented pursuant to Section 4.3 or is determined to be otherwise desirable
by the Requisite Principal Investors in connection with a Recapitalization
Transaction being implemented pursuant to Section 4.3, each holder of Shares
agrees to cast all votes to which such holder is entitled in respect of the
Shares, whether at any annual or special meeting, by written consent or
otherwise, in such manner as the Requisite Principal Investors may instruct by
written notice to approve any aspect or aspects of such Recapitalization
Transaction in connection with, or in furtherance of, the exercise by the
Requisite

 

-3-



--------------------------------------------------------------------------------

Principal Investors of their rights under Section 4.3 and in all cases
consistent with the provisions of such Section.

 

2.1.3. Certificate of Incorporation Amendments. Each holder of Shares agrees to
cast all votes to which such holder is entitled in respect of the Shares,
whether at any annual or special meeting, by written consent or otherwise, in
such manner as the Requisite Principal Investors may instruct by written notice
to approve any amendment to the certificate of incorporation of the Company that
is approved by the Requisite Principal Investors and (a) if applicable, by a
Majority in Interest of the holders of any class of shares to the extent such
amendment, by its terms, materially and adversely discriminates against such
class of shares and (b) if applicable, by a Majority in Interest of the Other
Investor Shares to the extent such amendment, by its terms, materially and
adversely discriminates against the rights of the holders of Other Investor
Shares.

 

2.2. Consent to Amendment. Each holder of Shares agrees to cast all votes to
which such holder is entitled in respect of the Shares, whether at any annual or
special meeting, by written consent or otherwise, in such manner as the
Requisite Principal Investors may instruct by written notice to increase the
number of authorized shares of Class A-8 Common Stock to the extent necessary to
permit the Company to comply with the provisions of its certificate of
incorporation with respect to the conversion of shares of Class A-1 Common
Stock, Class A-2 Common Stock, Class A-3 Common Stock, Class A-4 Common Stock,
Class A-5 Common Stock, Class A-6 Common Stock, Class A-7 Common Stock and Class
L Stock into shares of Class A-8 Common Stock. For so long as there are any
Principal Investors remaining, each holder of Shares hereby appoints each
Principal Investor as its proxy to vote such holder’s Shares, whether at a
meeting or by written consent in accordance with such holder’s agreements
contained in this Section 2.2, which proxy shall be valid and remain in effect
until the applicable provisions of this Section 2.2 expire pursuant to
Section 2.5. The power and authority to exercise the proxy granted hereby shall
be exercised if and only if the matter to be voted on has been approved by the
Requisite Principal Investors (which for purposes of this Section 2.2 shall mean
the approval specified in clause (a) of the definition of “Requisite Principal
Investors”) and shall be exercised on terms consistent with such approval. The
proxy granted hereby is irrevocable and coupled with an interest sufficient in
law to support an irrevocable power. Each Principal Investors who is granted
such proxy agrees that it shall only be voted in a manner consistent with such
holder’s agreements with respect to voting contained in this Section 2.2.

 

2.3. Limitation of Proxy. For the avoidance of doubt, except as expressly
contemplated by this Section 2, none of the Principal Investors has been granted
a proxy to exercise the rights of any Stockholder under this Agreement or the
Participation, Registration Rights and Coordination Agreement.

 

2.4. The Company and Lowerco. The Company and Lowerco will not give effect to
any action by any holder of Shares or any other Person which is in contravention
of this Section 2.

 

2.5. Period. Each of the foregoing provisions of this Section 2 shall expire on
the earlier of (a) a Change of Control, (b)(i) in the case of Sections 2.1.2 and
2.1.3, the Qualified Public Offering and (ii) in the case of Section 2.1.1, the
third anniversary of the Qualified Public

 

-4-



--------------------------------------------------------------------------------

Offering and (c) with respect to any particular provision, the last date
permitted by applicable law (including the rules of the Commission and any
exchange upon which equity securities of the Company are listed).

 

3. TRANSFER RESTRICTIONS.

 

3.1. Transfers Allowed. Until the expiration of the provisions of this Section 3
and subject to Section 3.7, no holder of Shares shall Transfer any of such
holder’s Shares to any other Person except as follows:

 

3.1.1. Permitted Transferees. Subject to Sections 3.3 and 3.4, but without
regard to any other restrictions on transfer contained elsewhere in this
Agreement, any holder of Shares may Transfer any or all of such Shares to such
holder’s Permitted Transferees, so long as such Permitted Transferees agree to
be bound by the terms of this Agreement in accordance with Section 3.2 (if not
already bound hereby).

 

3.1.2. Distributions and Bona Fide Charitable Contributions. At or after the
closing of the Qualified Public Offering, (a) any Investor may Transfer any or
all of such Shares in a pro rata Transfer to its partners, members, managers or
stockholders and (b) any holder of Shares may Transfer any or all of such Shares
to a Charitable Organization as a bona fide charitable contribution, in each
case without regard to any other restrictions on transfer contained elsewhere in
this Agreement (other than the provisions of Sections 3.4, 3.7 and 5, if
applicable). Any Shares so Transferred shall conclusively be deemed thereafter
not to be Shares under this Agreement.

 

3.1.3. Public Transfers. Any holder of Shares may Transfer any or all of such
Shares: (a) in any Public Offering up to and including the Qualified Public
Offering (but only to the extent, the Requisite Principal Investors, if there
are any Principal Investors remaining, and otherwise, the Company, so determine,
provided that the Requisite Principal Investors or the Company, as applicable,
shall grant or withhold such consent on an equitable basis with respect to
holders of Shares who wish to Transfer Shares in a particular Public Offering)
or in a Public Offering subsequent to the Qualified Public Offering or (b) after
the closing of the Qualified Public Offering, pursuant to Rule 144 or a block
sale to a financial institution in the ordinary course of its trading business,
in each case in compliance with Section 3.3, but without regard to any other
restrictions on transfer contained elsewhere in this Agreement (other than the
provisions of Sections 3.4, 3.7 and 5, if applicable). Shares Transferred
pursuant to this Section 3.1.3 shall conclusively be deemed thereafter not to be
Shares under this Agreement.

 

3.1.4. Tag Along and Drag Alongs.

 

(a) A Participating Seller may Transfer any or all of such Shares pursuant to
Section 4.2, without regard to any other restrictions on transfer contained
elsewhere in this Agreement (other than the provisions of Section 5, if
applicable). Shares so Transferred shall conclusively be deemed thereafter not
to be Shares under this Agreement.

 

-5-



--------------------------------------------------------------------------------

(b) Each Stockholder may exchange or convert any or all of such Shares pursuant
to Section 4.3, without regard to any other restrictions on transfer contained
elsewhere in this Agreement. Shares received upon exchange or conversion shall
conclusively be deemed thereafter to be Shares under this Agreement.

 

(c) A Participating Seller may Transfer Shares pursuant to and in accordance
with the provisions of Section 4.1 without regard to any other restrictions on
transfer contained elsewhere in this Agreement (other than the provisions of
Sections 3.4, 3.7 and 5, if applicable) so long as each transferee agrees to be
bound by the terms of this Agreement in accordance with Section 3.2 (if not
already bound hereby).

 

3.1.5. Other Private Transfers. In addition to any Transfers made in accordance
with Sections 3.1.1, 3.1.2, 3.1.3, 3.1.4 or 3.1.6, any holder of Shares may
Transfer any or all of such Shares of a single class or of multiple classes,
subject to compliance with all of the following conditions in respect of each
Transfer:

 

(a) if such Transfer is prior to the earlier of (i) the closing of the Qualified
Public Offering and (ii) five years after the Closing, then with the consent of
the Requisite Principal Investors (if there are any Principal Investors
remaining);

 

(b) if such Transfer is before the closing of a Qualified Public Offering, in
compliance with Section 4.5;

 

(c) if such Transfer is before the closing of a Qualified Public Offering, in
compliance with Sections 3.2 and 4.1;

 

(d) in compliance with Section 3.3;

 

(e) in compliance with Section 3.4; and

 

(f) if applicable, in compliance with Section 5.

 

Except as required by Section 3.1.5(c), any Shares so Transferred to a Person
other than a Stockholder or a Permitted Transferee shall conclusively be deemed
thereafter not to be Shares under this Agreement.

 

3.1.6. Put and Call Options. Any holder of Covered Management Shares may
Transfer any or all of such Shares pursuant to Section 6, without regard to any
other restrictions on transfer contained elsewhere in this Agreement, provided
that if such Shares are Transferred to any member of a Principal Investor Group
pursuant to Section 6.7, such Shares shall conclusively be deemed thereafter to
be Shares under this Agreement.

 

3.2. Certain Transferees to Become Parties. Any transferee receiving Shares in a
Transfer pursuant to Section 3.1.1, 3.1.4(b) or (c) or, prior to the closing of
a Qualified Public

 

-6-



--------------------------------------------------------------------------------

Offering, 3.1.5 shall become a Stockholder party to this Agreement and be
subject to the terms and conditions of, and be entitled to enforce, this
Agreement to the same extent, and in the same capacity, as the Stockholder that
Transfers such Shares to such transferee; provided, that only a Permitted
Transferee of a Principal Investor will be deemed to be a “Principal Investor”
for purposes of this Agreement, only a Permitted Transferee of an Other Investor
will be deemed to be an “Other Investor” for purposes of this Agreement and only
a Permitted Transferee of a Manager or a Manager Designee will be deemed to be a
“Manager Designee” for purposes of this Agreement. Prior to the initial Transfer
of any Shares to any transferee pursuant to Section 3.1.1, 3.1.4(b) or (c) or,
prior to the closing of a Qualified Public Offering, 3.1.5, and as a condition
thereto, each holder of Shares effecting such Transfer (or in the case of a
Transfer being effectuated pursuant to Section 4.1, the Prospective Selling
Stockholder) shall (a) cause such transferee to deliver to the Company and each
of the Principal Investor Groups (other than the Principal Investor Group of
which the transferor is a member, if applicable) its written agreement, in form
and substance reasonably satisfactory to the Company, to be bound by the terms
and conditions of this Agreement to the extent described in the preceding
sentence (and any Other Investor may receive from the Company, upon request, any
such agreements previously delivered) and (b) if such Transfer is to a Permitted
Transferee, remain directly liable for the performance by such Permitted
Transferee of all obligations of such transferee under this Agreement.

 

3.3. Restrictions on Transfers to Strategic Investors. In addition to any other
provision of this Agreement, no holder of Shares shall Transfer any Shares
pursuant to Sections 3.1.1, 3.1.3(b) or 3.1.5 of this Agreement to a Strategic
Investor without the approval of the Requisite Principal Investors. If any
Prospective Selling Stockholder proposes to Transfer any Shares pursuant to
Sections 3.1.1, 3.1.3(b) or 3.1.5 to any Prospective Buyer, the Prospective
Selling Stockholder shall furnish a written notice (which notice may be the same
notice as the Tag Along Notice, if any, delivered pursuant to Section 4.1 or the
Sale Notice, if any, delivered pursuant to Section 4.5, in each case so long as
such notice includes all of the information required by the next sentence) to
the Company and each Principal Investor Group at least ten business days prior
to such proposed Transfer. Such notice shall set forth the principal terms of
the proposed Transfer, including (a) the number and class of the Shares to be
Transferred, (b) the per share purchase price or the formula by which such price
is to be determined and (c) the name and address of the Prospective Buyer. If
the Prospective Buyer (or an Affiliate thereof) has previously been determined
by the Requisite Principal Investors to be a Strategic Investor and such
determination has not been reversed by written notice to all holders of Shares,
the Prospective Selling Stockholder shall not Transfer any Shares to such
Prospective Buyer without the written approval of the Requisite Principal
Investors. If the Prospective Buyer (or an Affiliate thereof) has not previously
been determined by the Requisite Principal Investors to be a Strategic Investor,
the Prospective Selling Stockholder may Transfer Shares to such Prospective
Buyer unless, within seven business days after the date of delivery of the
notice required by the second preceding sentence, the Requisite Principal
Investors deliver written notice to the Prospective Selling Stockholder that
such Prospective Buyer has been designated a Strategic Investor. If, within such
time period, a notice designating such Prospective Buyer a Strategic Investor is
delivered, then the Prospective Selling Stockholder shall not Transfer any
Shares to such Prospective Buyer without the approval of the Requisite Principal
Investors. In the event any proposed Transfer to a Strategic Investor is
approved in accordance with the foregoing, such approval shall also apply to
Transfers made to such Prospective Buyer by any Tag Along Sellers.

 

-7-



--------------------------------------------------------------------------------

Notwithstanding anything in this Agreement to the contrary, the restrictions in
this Section 3.3 shall not apply to any Transfers (v) to the Company or any of
its subsidiaries, (w) to any Principal Investor, (x) to any Affiliated Fund of
any Principal Investor, (y) pursuant to Rule 144 effected as “brokers’
transactions” (as defined in Rule 144), or (z) pursuant to an underwritten
Public Offering or, following the Qualified Public Offering, pursuant to Rule
144 directly to a “market maker” (as defined in Rule 144) or pursuant to a block
sale to a financial institution in the ordinary course of its trading business,
in each case under this clause (z) in which, to the knowledge of the Prospective
Selling Stockholder, the underwriter(s), market maker(s) or block sale
purchaser(s) are not acquiring such Shares for the intended purpose of reselling
such Shares to any Person that, after giving effect to such resale, would own,
directly or indirectly, more than five percent (5%) of the then outstanding
shares of the applicable class of Shares or to any Person who is a Strategic
Investor.

 

3.4. Spin-Off Limits. Except with respect to Transfers pursuant to Section 6,
notwithstanding any other rights to Transfer Shares that a Stockholder may have
hereunder (including, without limitation, this Section 3), unless the Requisite
Principal Investors have (a) determined to waive all further compliance with
this Section 3.4 or (b) determined to waive compliance with this Section 3.4 in
certain respects but not in all respects (in which case any such limited waiver
must apply proportionately to all Stockholders based on their Share ownership),
the number of Shares that may be transferred by a Stockholder on any date
between the date hereof and either (x) the second anniversary of the date on
which the Company has distributed the stock of one or more subsidiaries to
shareholders in a transaction intended to qualify as tax-free at the shareholder
level pursuant to Section 355 of the Internal Revenue Code (a “Spin-Off”), if a
Spin-Off has occurred by the sixth anniversary of the date hereof, or (y) the
sixth anniversary of the date hereof, if a Spin-Off has not occurred by such
date, may not exceed an amount of Shares that, together with any Shares
previously transferred by such Stockholder, would not exceed such Stockholder’s
pro rata share of the number of Shares (the “Transferable Share Amount”) that
the Requisite Principal Investors believe in their sole discretion (based upon
the guidance of Deloitte & Touche LLP or such other nationally recognized tax
advisors selected by the Majority Principal Investors (or the Company if there
are no Principal Investors remaining)) could be sold by all Stockholders without
jeopardizing or delaying the Company’s ability to implement a Spin-Off that is
tax-free at both the shareholder and corporate levels (or, in the event that the
Transferable Share Amount has decreased from the Transferable Share Amount on a
prior date, such lower amount of Shares as may be necessary to preserve and not
delay the Company’s ability to implement a Spin-Off that is tax-free at both the
shareholder and corporate levels). The Company shall provide any written
guidance provided by Deloitte & Touche LLP or another tax advisor to any
Stockholder who requests a copy of such guidance, provided that such guidance
will be subject to the provisions of Section 11.10 hereunder. For purposes of
determining the Transferable Share Amount, the Requisite Principal Investors
shall take into account actual and reasonably foreseeable future transfers of
Shares by shareholders of the Company other than Stockholders.

 

3.5. Impermissible Transfer. Any attempted Transfer of Shares not permitted
under the terms of this Section 3 shall be null and void, and neither the
Company nor Lowerco shall in any way give effect to any such impermissible
Transfer.

 

-8-



--------------------------------------------------------------------------------

3.6. Notice of Transfer. To the extent any Stockholder or Permitted Transferee
shall Transfer any Shares pursuant to Section 3.1.1 or 3.1.5, such Stockholder
or Permitted Transferee shall, within five business days following consummation
of such Transfer, deliver notice thereof to the Company and each Principal
Investor Group, provided, however, that such notice shall be provided only to
the Company if prior notice of such transaction was previously provided to the
Principal Investor Groups in accordance with Section 3.2 or 3.3.

 

3.7. Other Restrictions on Transfer. The restrictions on Transfer contained in
this Agreement are in addition to any other restrictions on Transfer to which a
Stockholder may be subject, including, without limitation, any restrictions on
transfer contained in a restricted stock agreement, stock option agreement,
stock subscription agreement or other agreement to which such Stockholder is a
party or by which it is bound.

 

3.8. Period. Each of the foregoing provisions of this Section 3 shall expire
upon a Change of Control, provided that Sections 3.3 and 3.4 shall expire at
such time as there are no Principal Investors remaining, if earlier.

 

4. “TAG ALONG” AND “DRAG ALONG” RIGHTS AND RIGHT OF FIRST OFFER.

 

4.1. Tag Along. Subject to prior compliance with Section 4.5, if any Prospective
Selling Stockholder proposes to Sell any Shares (other than Management Shares)
of a single class or of multiple classes to any Prospective Buyer(s) (including
a First Offer Purchaser pursuant to Section 4.5) prior to the closing of the
Qualified Public Offering in a Transfer that is subject to Section 3.1.5:

 

4.1.1. Notice. The Prospective Selling Stockholder shall, prior to any such
proposed Transfer, furnish a written notice (the “Tag Along Notice”) to the
Company, which shall promptly furnish the Tag Along Notice to each Investor
(other than any Investor that is the Prospective Buyer or a member of the
Prospective Buyer’s Principal Investor Group, if applicable, or a member of the
Prospective Selling Stockholder’s Principal Investor Group, if applicable), and
each Manager who holds Tag Eligible Shares (each, a “Tag Along Holder”). The Tag
Along Notice shall include:

 

(a) the principal terms and conditions of the proposed Sale, including (i) the
number and class of the Shares to be purchased from the Prospective Selling
Stockholder, (ii) the fraction(s) expressed as a percentage, determined by
dividing the number of Shares of each class to be purchased from the Prospective
Selling Stockholder by the total number of Tag Eligible Shares of each such
class held by the Prospective Selling Stockholder (for each class, the “Tag
Along Sale Percentage”) (it being understood that the Company shall reasonably
cooperate with the Prospective Selling Stockholder in respect of the
determination of each applicable Tag Along Sale Percentage), (iii) the per share
purchase price or the formula by which such price is to be determined and the
payment terms, including a description of any non-cash consideration
sufficiently detailed to permit valuation thereof, (iv) the name and address of
each Prospective Buyer and (v) if known, the proposed Transfer date; and

 

-9-



--------------------------------------------------------------------------------

(b) an invitation to each Tag Along Holder to make an offer to include in the
proposed Sale to the applicable Prospective Buyer(s) Tag Eligible Shares of the
same class(es) being sold by the Prospective Selling Stockholder held by such
Tag Along Holder (not in any event to exceed the Tag Along Sale Percentage of
the total number of Tag Eligible Shares of the applicable class held by such Tag
Along Holder), on the same terms and conditions (subject to Section 4.4.4 in the
case of Options, Warrants and Convertible Securities and subject to
Section 4.4.1 under all circumstances), with respect to each Share Sold, as the
Prospective Selling Stockholder shall Sell each of its Shares. For purposes of
this Section 4.1, the Class A Stock will be treated as a single class and,
subject to Section 4.4.4, all Options and Warrants will be treated as the same
class of Shares for which they may be exercised.

 

4.1.2. Exercise. Within seven (ten, if the proposed Transfer is not also the
subject of a currently effective Sale Notice under Section 4.5) business days
after the date of delivery of the Tag Along Notice by the Company to each
applicable Investor or Manager, each Tag Along Holder desiring to make an offer
to include Tag Eligible Shares of the same class(es) being sold by the
Prospective Selling Stockholder in the proposed Sale (each a “Participating
Seller” and, together with the Prospective Selling Stockholder, collectively,
the “Tag Along Sellers”) shall furnish a written notice (the “Tag Along Offer”)
to the Prospective Selling Stockholder indicating the number of Tag Eligible
Shares of the same class(es) being sold by the Prospective Selling Stockholder
which such Participating Seller desires to have included in the proposed Sale
(not in any event to exceed the Tag Along Sale Percentage of the total number of
Tag Eligible Shares of the applicable class held by such Tag Along Holder). If
the proposed Sale involves shares of multiple classes, each Participating Seller
must include Tag Eligible Shares of each class in the same proportions as are
being sold by the Prospective Selling Stockholder. Each Tag Along Holder who
does not make a Tag Along Offer in compliance with the above requirements,
including the time period, shall have waived and be deemed to have waived all of
such holder’s rights with respect to such Sale, and the Tag Along Sellers shall
thereafter be free to Sell to the Prospective Buyer, at a per share price no
greater than the per share price set forth in the Tag Along Notice and on other
principal terms and conditions which are not materially more favorable to the
Tag Along Sellers than those set forth in the Tag Along Notice, without any
further obligation to such non-accepting Tag Along Holder pursuant to this
Section 4.1.

 

4.1.3. Irrevocable Offer. The offer of each Participating Seller contained in
such holder’s Tag Along Offer shall be irrevocable, and, to the extent such
offer is accepted, such Participating Seller shall be bound and obligated to
Sell in the proposed Sale on the same terms and conditions, with respect to each
Share Sold (subject to Section 4.4.4 in the case of Options, Warrants and
Convertible Securities), as the Prospective Selling Stockholder, up to such
number of Tag Eligible Shares as such Participating Seller shall have specified
in such holder’s Tag Along Offer; provided, however, if, prior to consummation,
the terms of such proposed Sale shall change with the result that the per share
price shall be less than the per share price set forth in the Tag Along Notice
or the other principal terms and conditions shall be materially less favorable
to the Tag Along

 

-10-



--------------------------------------------------------------------------------

Sellers than those set forth in the Tag Along Notice (including, for the
avoidance of doubt, a material portion of the cash consideration being modified
to non-cash consideration), the acceptance by each Participating Seller shall be
deemed to be revoked, and it shall be necessary for a separate Tag Along Notice
to be furnished, and the terms and provisions of this Section 4.1 separately
complied with, in order to consummate such Sale pursuant to this Section 4.1;
provided, however, that in such case of a separate Tag Along Notice, the
applicable period to which reference is made in Section 4.1.2 shall be two
business days.

 

4.1.4. Reduction of Shares Sold. The Prospective Selling Stockholder shall
attempt to obtain the inclusion in the proposed Sale of the entire number of Tag
Eligible Shares which each of the Tag Along Sellers requested to have included
in the Sale (as evidenced in the case of the Prospective Selling Stockholder by
the Tag Along Notice and in the case of each Participating Seller by such
Participating Seller’s Tag Along Offer). In the event the Prospective Selling
Stockholder shall be unable to obtain the inclusion of such entire number of Tag
Eligible Shares in the proposed Sale, the number of Tag Eligible Shares to be
sold in the proposed Sale shall be allocated among the Tag Along Sellers in
proportion, as nearly as practicable, as follows:

 

(a) there shall be first allocated to each Tag Along Seller a number of Tag
Eligible Shares equal to the lesser of (i) the number of Tag Eligible Shares
offered (or proposed, in the case of the Prospective Selling Stockholder) to be
included by such Tag Along Seller in the proposed Sale pursuant to this
Section 4.1, and (ii) a number of Tag Eligible Shares equal to such Tag Along
Seller’s Pro Rata Portion; and

 

(b) the balance, if any, not allocated pursuant to clause (a) above shall be
allocated to those Tag Along Sellers which offered to sell a number of Tag
Eligible Shares of the applicable class in excess of such Person’s Pro Rata
Portion pro rata to each such Tag Along Seller based upon the amount of such
excess, or in such other manner as the Tag Along Sellers may otherwise agree.

 

In the event that the number of Shares that each Participating Seller will be
permitted to sell in a particular Sale is reduced in accordance with clauses
(a) and (b) above, the Prospective Selling Stockholder shall be responsible for
determining the total number of Shares to be sold by each Participating Seller
in the proposed Sale in accordance with this Section 4.1.4, and shall provide
notice to each Participating Seller of the number of Shares that such
Participating Seller will be selling in such Sale no later than three business
days prior to the consummation of such Sale.

 

4.1.5. Additional Compliance. If prior to consummation, the terms of the
proposed Sale shall change with the result that the per share price to be paid
in such proposed Sale shall be greater than the per share price set forth in the
Tag Along Notice or the other principal terms of such proposed Sale shall be
materially more favorable to the Tag Along Sellers than those set forth in the
Tag Along Notice, the Tag Along Notice shall be null and void, and it shall be
necessary for a separate Tag Along Notice to be furnished, and the terms and
provisions of this Section 4.1 separately complied

 

-11-



--------------------------------------------------------------------------------

with, in order to consummate such proposed Sale pursuant to this Section 4.1;
provided, however, that in the case of such a separate Tag Along Notice, the
applicable period to which reference is made in Section 4.1.2 shall be two
business days. In addition, if the Prospective Selling Stockholders have not
completed the proposed Sale by the end of the 120th day after the date of
delivery of: (a) if the proposed Transfer is also the subject of a currently
effective Sale Notice under Section 4.5, such Sale Notice, and (b) otherwise,
the Tag Along Notice by the Company, each Participating Seller shall be released
from such holder’s obligations under such holder’s Tag Along Offer, the Tag
Along Notice shall be null and void, and it shall be necessary for a separate
Tag Along Notice to be furnished, and the terms and provisions of this
Section 4.1 separately complied with, in order to consummate such proposed Sale
pursuant to this Section 4.1, unless the failure to complete such proposed Sale
resulted directly from any failure by any Participating Seller to comply with
the terms of this Section 4.

 

4.2. Change of Control Drag Along. Each Stockholder agrees, if requested in
writing by the Requisite Principal Investors at any time prior to the third
anniversary of the closing of the Qualified Public Offering, to Sell a
percentage of each class of Shares held by such Stockholder that is equal to the
percentage of such Shares owned by the Prospective Selling Stockholders that are
proposed to be Sold by the Prospective Selling Stockholders (which may be of a
single class or of multiple classes) to a Prospective Buyer which would result
in a Change of Control (the “Drag Along Sale Percentage”), in the manner and on
the terms set forth in this Section 4.2; provided, however, that this
Section 4.2 shall not apply to a Change of Control if (a) the applicable
Prospective Buyer is a member of a Principal Investor Group or an entity in
which any Principal Investor or any Affiliate thereof has a material interest
and (b) such Change of Control has not been approved by vote or written consent
of the Principal Investor Majority. For purposes of this Section 4.2, the
Class A Stock will be treated as a single class. Subject to Section 4.4.4, all
Options, Warrants and Convertible Securities will be the same class of Shares
for which they may be exercised or into which they may be converted. All Shares
to be sold pursuant to Section 4.2 shall be included in determining whether or
not a proposed transaction constitutes a Change of Control.

 

4.2.1. Exercise in a Change of Control Transaction. The Prospective Selling
Stockholders shall furnish a written notice (the “Drag Along Sale Notice”) to
the Company at least ten business days prior to the consummation of the Change
of Control transaction and the Company shall promptly furnish such Drag Along
Sale Notice to each Stockholder other than the Prospective Selling Stockholder.
The Drag Along Sale Notice shall set forth the principal terms and conditions of
the proposed Sale, including (a) the number and class of Shares to be acquired
from the Prospective Selling Stockholders, (b) the Drag Along Sale Percentage
for each class, (c) the per share consideration to be received in the proposed
Sale for each class, including the form of consideration (if other than cash),
(d) the name and address of the Prospective Buyer and (e) if known, the proposed
Transfer date. If the Prospective Selling Stockholders consummate the proposed
Sale to which reference is made in the Drag Along Sale Notice, each other
Stockholder (each, a “Participating Seller,” and, together with the Prospective
Selling Stockholders, collectively, the “Drag Along Sellers”) shall: (x) be
bound and obligated to Sell the Drag Along Sale Percentage of such Stockholder’s
Shares of each class in the proposed Sale on the same terms and conditions, with

 

-12-



--------------------------------------------------------------------------------

respect to each Share Sold (subject to Section 4.4.4 in the case of Options,
Warrants and Convertible Securities) as the Prospective Selling Stockholders
shall Sell (subject to Section 4.4.4 in the case of Options, Warrants and
Convertible Securities and subject to Section 4.4.1 under all circumstances);
and (y) except as provided in Section 4.4.1, shall receive the same form and
amount of consideration per Share to be received by the Prospective Selling
Stockholders for the corresponding class of Shares (on an as converted basis, if
applicable) provided that any securities received as consideration may differ
with respect to rights relating to the election of directors. Except as provided
in Section 4.4.1, if any Stockholders holding Shares of any class are given an
option as to the form and amount of consideration to be received (other than
with respect to any roll-over option given to any or all holders of Management
Shares), all Stockholders holding Shares of such class will be given the same
option. Unless otherwise agreed by each Drag Along Seller, any non-cash
consideration shall be allocated among the Drag Along Sellers pro rata based
upon the aggregate amount of consideration to be received by such Drag Along
Sellers. If at the end of the 270th day after the date of delivery of the Drag
Along Sale Notice the Prospective Selling Stockholders have not completed the
proposed Sale, the Drag Along Sale Notice shall be null and void, each
Participating Seller shall be released from such holder’s obligation under the
Drag Along Sale Notice and it shall be necessary for a separate Drag Along Sale
Notice to be furnished and the terms and provisions of this Section 4.2
separately complied with, in order to consummate such proposed Sale pursuant to
this Section 4.2. The right of a holder of Unvested Shares to receive
consideration for such Unvested Shares pursuant to this Section 4.2 shall be
subject to the vesting and other terms of such Unvested Shares.

 

4.2.2. Waiver of Appraisal Rights. Each Drag Along Seller agrees not to demand
or exercise appraisal rights under Section 262 of the DGCL with respect to a
transaction subject to this Section 4.2 as to which such appraisal rights are
available.

 

4.2.3. Miscellaneous Provisions. The provisions of Section 4.4 shall apply to
any Sale under this Section 4.2 to the extent, and on the terms, provided
therein.

 

4.3. Recapitalization Transaction Drag Along. Each Stockholder hereby agrees, if
requested by the Requisite Principal Investors at any time at or prior to the
closing of the Qualified Public Offering, to exchange or convert a percentage of
each class of Shares held by such Stockholder that is equal to the percentage of
such Shares owned by the applicable Requisite Principal Investors which are
proposed to be exchanged or converted by the Requisite Principal Investors in a
Recapitalization Transaction (the “Drag Along Recapitalization Percentage”), in
the manner and on the terms set forth in this Section 4.3. For purposes of this
Section 4.3, the Class A Stock will be treated as a single class. Subject to
Section 4.4.4, all Convertible Securities, Options and Warrants will be the same
class of Shares for which they may be exercised.

 

4.3.1. Exercise in a Recapitalization Transaction. The Company (solely at the
direction of the Requisite Principal Investors) shall furnish a written notice
(the “Drag Along Recapitalization Notice”) to each Stockholder at least ten
business days prior to the consummation of the Recapitalization Transaction. The
Drag Along

 

-13-



--------------------------------------------------------------------------------

Recapitalization Notice shall set forth the principal terms and conditions of
the proposed Recapitalization Transaction, including (a) the number and class of
Shares to be exchanged or converted in the Recapitalization Transaction, (b) the
Drag Along Recapitalization Percentage for each class and (c) the new form of
securities to be received upon exchange or conversion of Shares of each class of
Shares being exchanged or converted. If the Recapitalization Transaction
described in such Drag Along Recapitalization Notice is consummated, each
Stockholder shall: (x) be bound and obligated to convert or exchange the Drag
Along Recapitalization Percentage of such Stockholder’s Shares of each class
included in the proposed Recapitalization Transaction on the same terms and
conditions, with respect to each Share being exchanged or converted (subject to
Section 4.3.4 in the case of Options, Warrants and Convertible Securities) as
the other holders of such Shares (subject to Section 4.3.4 in the case of
Options, Warrants and Convertible Securities and subject to Section 4.3.2 under
all circumstances); and (y) except as provided in Section 4.3.2, shall receive
the same securities per Share exchanged or converted except for differences, if
any, that relate to the election of directors. If at the end of the 270th day
after the date of delivery of the Drag Along Recapitalization Notice the
Recapitalization Transaction has not been completed, the Drag Along
Recapitalization Notice shall be null and void, each Stockholder shall be
released from such Stockholder’s obligation under the Drag Along
Recapitalization Notice and it shall be necessary for a separate Drag Along
Recapitalization Notice to be furnished and the terms and provisions of this
Section 4.3.1 separately complied with, in order to consummate such proposed
Recapitalization Transaction pursuant to Section 4.3. The right of a holder of
Unvested Shares to receive securities upon conversion or exchange of such
Unvested Shares pursuant to this Section 4.3.1 shall be subject to the vesting
and other terms of such Unvested Shares.

 

4.3.2. Certain Legal Requirements. In the event the receipt of securities to be
received in exchange for, or upon conversion of, Shares in a proposed
Recapitalization Transaction pursuant to Section 4.3 by a Stockholder would
require under applicable law (a) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Recapitalization Transaction or (b) the provision to any Stockholder of
any specified information regarding the Company or any of its subsidiaries, such
securities or the issuer thereof that is not otherwise required to be provided
for the Recapitalization Transaction by the Company, then, at the election of
the Requisite Principal Investors, such Stockholder shall not have the right to
exchange or convert Shares in such proposed Recapitalization Transaction. In
such event, the Company shall have the obligation to cause to be paid to such
Stockholder in lieu thereof, against surrender of the Shares (in accordance with
Section 4.3.5 hereof) which would have otherwise been exchanged or converted by
such Stockholder in the Recapitalization Transaction, an amount in cash equal to
the Fair Market Value of such Shares as of the effective date of the
Recapitalization Transaction.

 

4.3.3. Further Assurances. Each Stockholder shall take or cause to be taken all
such actions as may be necessary or reasonably desirable in order expeditiously
to consummate any Recapitalization Transaction and any related transactions,
including

 

-14-



--------------------------------------------------------------------------------

executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments and otherwise cooperating with the Company; provided
that no Stockholder shall be required in connection therewith or as a condition
thereto to qualify to do business or to file a general consent to service of
process in any such states or jurisdictions, unless such Stockholder is already
subject to service in such jurisdiction and except as may be required by the
Securities Act. Without limiting the generality of the foregoing, each
Stockholder agrees to execute and deliver such agreements as may be reasonably
specified by the Company, including agreements to (a) make individual
representations, warranties, covenants and other agreements as to the
unencumbered title to its Shares and the power, authority and legal right to
Transfer such Shares and the absence of any Adverse Claim with respect to such
Shares and (b) be liable as to such representations, warranties, covenants and
other agreements, in each case to the same extent as the other Stockholder(s)
are liable for the comparable representations, warranties, covenants and
agreements made by them or on their behalf. Each Stockholder hereby constitutes
and appoints each member of the Requisite Principal Investors who requested such
Recapitalization Transaction, or any of them, with full power of substitution,
as such Stockholder’s true and lawful representative and attorney-in-fact, in
such Stockholder’s name, place and stead, to execute and deliver any and all
agreements that the members of the Requisite Principal Investors who requested
such Recapitalization Transaction reasonably believe are consistent with this
Section 4.3.3, and such member of the Requisite Principal Investors shall
provide a copy of such agreements to such Stockholder within five business days
of execution, provided, however, that failure to deliver such documents within
such time period shall not impair or affect the validity of such agreements. The
foregoing power of attorney is coupled with an interest and shall continue in
full force and effect notwithstanding the subsequent death, incapacity,
bankruptcy or dissolution of any Stockholder.

 

4.3.4. Treatment of Options, Warrants and Convertible Securities. If any
Stockholder shall convert or exchange Options, Warrants or Convertible
Securities in any Recapitalization Transaction pursuant to this Section 4.3,
such Stockholder shall receive in exchange for such Options, Warrants or
Convertible Securities, options, warrants or convertible securities, as the case
may be, with substantially similar terms (including with respect to the spread
between the fair market value of the relevant security and the exercise price to
purchase such security) as the Options, Warrants or Convertible Securities being
exchanged or converted, and which are exercisable or convertible for securities
of the same nature as are being issued to the Stockholders in the
Recapitalization Transaction in exchange for the Shares which the Options,
Warrants or Convertible Securities in question were initially exercisable for,
or convertible into.

 

4.3.5. Closing. The closing of a Recapitalization Transaction to which this
Section 4.3 applies shall take place (a) on the proposed conversion or exchange
date, if any, specified in the Drag Along Recapitalization Notice (provided that
consummation of any Transfer may be extended beyond such date to the extent
necessary to obtain any applicable governmental approval or other required
approval or to satisfy other conditions) or (b) if no proposed Transfer date was
specified in the Drag Along Recapitalization Notice, at such time as the Company
shall specify by reasonable notice

 

-15-



--------------------------------------------------------------------------------

to each Stockholder. At the closing of such Recapitalization Transaction, each
Stockholder shall deliver the certificates evidencing the Shares to be exchanged
or converted by such Stockholder, duly endorsed, or with stock (or equivalent)
powers duly endorsed, for transfer with signature guaranteed, free and clear of
any liens or encumbrances, with any stock (or equivalent) transfer tax stamps
affixed, against delivery of the applicable consideration and any comparable
transfer materials for any Options, Warrants or Convertible Securities to be
exchanged or converted.

 

4.4. Miscellaneous Sale Provisions. The following provisions shall be applied to
any proposed Sale to which Sections 4.1, 4.2 or 4.5 apply:

 

4.4.1. Certain Legal Requirements. In the event the consideration to be paid in
exchange for Shares in a proposed Sale pursuant to Section 4.1 or Section 4.2
includes any securities, and the receipt thereof by a Participating Seller would
require under applicable law (a) the registration or qualification of such
securities or of any Person as a broker or dealer or agent with respect to such
securities where such registration or qualification is not otherwise required
for the Sale by the Prospective Selling Stockholder(s) or (b) the provision to
any Tag Along Seller or Drag Along Seller of any specified information regarding
the Company or any of its subsidiaries, such securities or the issuer thereof
that is not otherwise required to be provided for the Sale by the Prospective
Selling Stockholder(s), then such Participating Seller shall not have the option
to Sell Shares in such proposed Sale. In such event, the Prospective Selling
Stockholder(s) shall (x) in the case of a Sale pursuant to Section 4.1, have the
right, but not the obligation, and (y) in the case of a Sale pursuant to
Section 4.2, have the obligation, to cause to be paid to such Participating
Seller in lieu thereof, against surrender of the Shares (in accordance with
Section 4.4.5 hereof) which would have otherwise been Sold by such Participating
Seller to the Prospective Buyer in the proposed Sale, an amount in cash equal to
the Fair Market Value of such Shares as of the date such securities would have
been issued in exchange for such Shares.

 

4.4.2. Further Assurances. Each Participating Seller and First Offer Purchaser
shall take or cause to be taken all such actions as may be necessary or
reasonably desirable in order expeditiously to consummate each Sale pursuant to
Section 4.1, Section 4.2 or Section 4.5 and any related transactions, including
executing, acknowledging and delivering consents, assignments, waivers and other
documents or instruments; furnishing information and copies of documents; filing
applications, reports, returns, filings and other documents or instruments with
governmental authorities; and otherwise cooperating with the Prospective Selling
Stockholder(s) and the Prospective Buyer; provided, however, that Participating
Sellers shall be obligated to become liable in respect of any representations,
warranties, covenants, indemnities or otherwise to the Prospective Buyer solely
to the extent provided in the immediately following sentence. Without limiting
the generality of the foregoing, each Participating Seller agrees to execute and
deliver such agreements as may be reasonably specified by the Prospective
Selling Stockholder(s) to which such Prospective Selling Stockholder(s) will
also be party, including agreements to (a)(i) make individual representations,
warranties, covenants and other agreements as to the unencumbered title to its
Shares and the power, authority and legal right to Transfer such Shares and the
absence of any

 

-16-



--------------------------------------------------------------------------------

Adverse Claim with respect to such Shares and (ii) be liable as to such
representations, warranties, covenants and other agreements, in each case to the
same extent as the Prospective Selling Stockholder(s) are liable for the
comparable representations, warranties, covenants and agreements made by them or
on their behalf (with any limit on liability applied based on the relative value
of their respective Shares), and (b) in the case of a Sale pursuant to Sections
4.1 or 4.2, be liable (whether by purchase price adjustment, indemnity payments
or otherwise) in respect of representations, warranties, covenants and
agreements in respect of the Company and its subsidiaries; provided, however,
that the aggregate amount of liability described in this clause (b) in
connection with any Sale of Shares shall not exceed the lesser of (x) such
Participating Seller’s pro rata portion of any such liability, to be determined
in accordance with such Participating Seller’s portion of the aggregate proceeds
to all Participating Sellers and Prospective Selling Stockholder(s) in
connection with such Sale or (y) the proceeds to such Participating Seller in
connection with such Sale. Each Participating Seller hereby constitutes and
appoints each of the Prospective Selling Stockholders, or any of them, with full
power of substitution, as such Participating Seller’s true and lawful
representative and attorney-in-fact, in such Participating Seller’s name, place
and stead, to execute and deliver any and all agreements that such Prospective
Selling Stockholder reasonably believes are consistent with this Section 4.4.2
and such member of the Prospective Selling Stockholder shall provide a copy of
such agreements to such Stockholder within five business days of execution,
provided, however, that failure to deliver such documents within such time
period shall not impair or affect the validity of such agreements. The foregoing
power of attorney is coupled with an interest and shall continue in full force
and effect notwithstanding the subsequent death, incapacity, bankruptcy or
dissolution of any Participating Seller.

 

4.4.3. Sale Process. The Requisite Principal Investors, in the case of a
proposed Sale pursuant to Section 4.2, or the Prospective Selling Stockholder,
in the case of a proposed Sale pursuant to Section 4.1 shall, in their sole
discretion, decide whether or not to pursue, consummate, postpone or abandon any
proposed Sale and the terms and conditions thereof. No holder of Shares nor any
Affiliate of any such holder shall have any liability to any other holder of
Shares or the Company arising from, relating to or in connection with the
pursuit, consummation, postponement, abandonment or terms and conditions of any
proposed Sale except to the extent such holder shall have failed to comply with
the provisions of this Section 4.

 

4.4.4. Treatment of Options, Warrants and Convertible Securities. If any
Participating Seller shall Sell Options, Warrants or Convertible Securities in
any Sale pursuant to Section 4, such Participating Seller shall receive in
exchange for such Options, Warrants or Convertible Securities consideration in
the amount (if greater than zero) equal to the purchase price received by the
Prospective Selling Stockholder(s) in such Sale for the number of shares of each
class of Stock that would be issued upon exercise, conversion or exchange of
such Options, Warrants or Convertible Securities less the exercise price, if
any, of such Options, Warrants or Convertible Securities (to the extent
exercisable, convertible or exchangeable at the time of such Sale), subject to
reduction for any tax or other amounts required to be withheld under applicable
law.

 

-17-



--------------------------------------------------------------------------------

4.4.5. Closing. The closing of a Sale to which Section 4.1, 4.2 or 4.5 applies
shall take place (a) on the proposed Transfer date, if any, specified in the Tag
Along Notice, Drag Along Sale Notice or Sale Notice, as applicable (provided
that consummation of any Transfer may be extended beyond such date to the extent
necessary to obtain any applicable governmental approval or other required
approval or to satisfy other conditions), (b) if no proposed Transfer date was
required to be specified in the applicable notice, at such time as the
Prospective Selling Stockholders shall specify by notice to each Participating
Seller and (c) at such place as the Prospective Selling Stockholder(s) shall
specify by notice to each Participating Seller or First Offer Purchaser, as
applicable. At the closing of such Sale, each Participating Seller shall deliver
the certificates evidencing the Shares to be Sold by such Participating Seller,
duly endorsed, or with stock (or equivalent) powers duly endorsed, for transfer
with signature guaranteed, free and clear of any liens or encumbrances, with any
stock (or equivalent) transfer tax stamps affixed, against delivery of the
applicable consideration, and any comparable transfer materials for any Options,
Warrants or Convertible Securities to be Sold.

 

4.5. Right of First Offer. If any Prospective Selling Stockholder proposes to
Sell any Shares before the closing of a Qualified Public Offering in a Transfer
(including to another Stockholder or the Company or any of its subsidiaries)
that is subject to Section 3.1.5:

 

4.5.1. Notice. The Prospective Selling Stockholder shall furnish a written
notice of such proposed Sale (a “Sale Notice”) to each Principal Investor Group
(other than any Principal Investor Group of which the Prospective Selling
Stockholder is a member) and each Senior Manager (unless such Senior Manager is
the Prospective Selling Stockholder) (each such Principal Investor Group or
Senior Manager, a “First Offer Holder”) prior to any such proposed Transfer. The
Sale Notice shall include:

 

(a) (i) the number and class(es) of Shares proposed to be sold by the
Prospective Selling Stockholder (the “Subject Shares”), (ii) the per share cash
purchase price or the formula by which such cash price is to be determined and
(iii) the proposed Transfer date, if known; and

 

(b) an invitation to each First Offer Holder to make an offer to purchase
(subject to Section 4.5.6 below) any number of the Subject Shares at such price.

 

4.5.2. Exercise.

 

(a) Within twenty business days after the date of delivery of the Sale Notice
(the “First Offer Deadline”), each First Offer Holder may make an offer to
purchase any number of the Subject Shares at the price set forth in the Sale
Notice by furnishing a written notice (the “First Offer Notice”) of such offer
specifying a number of Subject Shares offered to be purchased from the
Prospective Selling Stockholder (each such Person delivering such notice, a
“First Offer Purchaser”). The receipt of consideration by any Prospective
Selling Stockholder selling Shares in payment for the transfer of such Shares
pursuant to this Section 4.5.2 shall be deemed a representation and warranty by
such Prospective Selling

 

-18-



--------------------------------------------------------------------------------

Stockholder that: (i) such Prospective Selling Stockholder has full right, title
and interest in and to such Shares; (ii) such Prospective Selling Stockholder
has all necessary power and authority and has taken all necessary actions to
sell such Shares as contemplated by this Section 4.5.2; and (iii) such Shares
are free and clear of any and all liens or encumbrances except pursuant to this
Agreement.

 

(b) Each First Offer Holder not furnishing a First Offer Notice that complies
with the above requirements, including the applicable time periods, shall be
deemed to have waived all of such First Offer Holder’s rights to purchase such
Subject Shares under this Section 4.5.2 and the Prospective Selling Stockholder
shall thereafter be free to Sell the Subject Shares to the First Offer
Purchasers and/or any Prospective Buyer, at a per share purchase price no less
than the price set forth in the Sale Notice, without any further obligation to
such First Offer Holder pursuant to this Section 4.5.

 

4.5.3. Irrevocable Offer. The offer of each First Offer Purchaser contained in a
First Offer Notice shall be irrevocable, and, subject to Section 4.5.6 below, to
the extent such offer is accepted, such First Offer Purchaser shall be bound and
obligated to purchase the number of Subject Shares set forth in such First Offer
Purchaser’s First Offer Notice.

 

4.5.4. Acceptance of Offers. Within ten business days after the First Offer
Deadline, the Prospective Selling Stockholder shall inform each First Offer
Purchaser, by written notice (the “Acceptance Notice”), of whether or not the
Prospective Selling Stockholder will accept all (but not less than all) offers
of the First Offer Purchasers. In the event the Prospective Selling Stockholder
fails to furnish the Acceptance Notice within the specified time period, the
Prospective Selling Stockholder shall be deemed to have decided not to Sell the
Subject Shares to the First Offer Purchasers. If the Prospective Selling
Stockholder decides not to Sell the Subject Shares to the First Offer
Purchasers, each First Offer Purchaser shall be released from such holder’s
obligations under such holder’s irrevocable offer. Acceptance of such offers by
the Prospective Selling Stockholder is without prejudice to the Prospective
Selling Stockholder’s discretion under Section 4.4.3 to determine whether or not
to consummate any Sale.

 

4.5.5. Additional Compliance. If at the end of the 120th day after the date of
delivery of the Sale Notice, the Prospective Selling Stockholder and First Offer
Purchasers or Prospective Buyer (if not a First Offer Purchaser), if any, have
not completed the Sale of the Subject Shares (other than due to the failure of
any First Offer Purchaser to perform its obligations under this Section 4.5),
each First Offer Purchaser shall be released from such holder’s obligations
under such holder’s irrevocable offer, the Sale Notice shall be null and void,
and it shall be necessary for a separate Sale Notice to be furnished, and the
terms and provisions of this Section 4.5 separately complied with, in order to
consummate a Transfer of such Subject Shares; provided, however, that in the
case of such a separate Sale Notice in which the classes of Subject Shares and
the per share price are unchanged and the number of Subject Shares is
substantially the same, the applicable period to which reference is made in
Sections 4.5.2 and 4.5.4 shall be three business days and two business days,
respectively.

 

-19-



--------------------------------------------------------------------------------

4.5.6. Determination of the Number of Subject Shares to be Sold.

 

(a) In the event that, as of the First Offer Deadline, the number of Subject
Shares offered to be purchased by the First Offer Purchasers is less than the
number of Subject Shares, the Prospective Selling Stockholder shall provide
notice of such shortfall to the First Offer Purchasers. Each First Offer
Purchaser shall provide notice to the Prospective Selling Stockholder within two
business days of receipt of the notice from the Prospective Selling Stockholder
if it wishes to purchase all or any portion of the Subject Shares comprising
such shortfall. In the event that, after such two additional business days, the
number of Subject Shares offered to be purchased by the First Offer Purchasers
is still less than the number of Subject Shares, (i) the Prospective Selling
Stockholder may accept the offers of the First Offer Purchasers and, at the
option of the Prospective Selling Stockholder, sell any remaining Subject Shares
which the First Offer Purchasers did not elect to purchase to one or more
Prospective Buyers at a price per share that is no less than the price set forth
in the Sale Notice or (ii) if a single Prospective Buyer or group of Prospective
Buyers is unwilling to purchase less than all of the Subject Shares, the
Prospective Selling Stockholder may Sell all (but not less than all) of the
Subject Shares to such Prospective Buyer or group of Prospective Buyers at a
price per share that is no less than the price set forth in the Sale Notice
rather than Sell any Subject Shares to the First Offer Purchasers. Such sales,
if any, to Prospective Buyer(s) other than the First Offer Purchasers in
accordance with clause (a) above shall be consummated together with the sale to
the First Offer Purchasers.

 

(b) In the event that the Prospective Selling Stockholder has accepted the
offers of the First Offer Purchasers and the aggregate number of Subject Shares
offered to be purchased by (and to be sold to) the First Offer Purchasers is
equal to or exceeds the aggregate number of Subject Shares, the Subject Shares
shall be sold to the First Offer Purchasers as follows:

 

(i) there shall be first allocated to each First Offer Purchaser a number of
Shares of each applicable class equal to the lesser of (A) the number of Shares
of such class offered to be purchased by such First Offer Purchaser pursuant
such holder’s First Offer Notice and any subsequent notice delivered by such
First Offer Purchaser pursuant to the second sentence of Section 4.5.6(a), and
(B) a number of Shares of such class equal to such First Offer Purchaser’s Pro
Rata Portion; and

 

(ii) the balance, if any, not allocated pursuant to clause (i) above shall be
allocated to those First Offer Purchasers which offered to purchase a number of
Shares of the applicable class in excess of such Person’s Pro Rata Portion pro
rata to each such First Offer Purchaser based upon the amount of such excess, or
in such other manner as the First Offer Purchasers may otherwise agree.

 

-20-



--------------------------------------------------------------------------------

In the event that the number of Subject Shares that each First Offer Purchaser
will be permitted to purchase in a particular Sale is reduced in accordance with
clauses (i) and (ii) above, the Prospective Selling Stockholder shall be
responsible for determining the total number of Shares to be purchased by each
First Offer Purchaser in the proposed Sale in accordance with this
Section 4.5.6, and shall provide notice to each First Offer Purchaser of the
number of Shares that such First Offer Purchaser will be purchasing in such Sale
no later than three business days prior to the consummation of such Sale.

 

In the event any holders of Shares exercise such holders’ rights under
Section 4.1 to sell Shares in connection with a Sale to First Offer Purchasers
pursuant to this Section 4.5, such Shares (as the case may be, reduced in
accordance with Section 4.1.5) shall be deemed to be Subject Shares for purposes
of this Section 4.5 and shall be allocated among the First Offer Purchasers in
accordance with this Section 4.5.6.

 

4.6. Period. The provisions of Section 4 shall expire as to any Share on the
earlier of (a) a Change of Control or (b) the closing of the Qualified Public
Offering (or in the case of Section 4.2, the third anniversary of the closing of
the Qualified Public Offering).

 

5. HOLDER LOCK-UP.

 

In connection with each underwritten Public Offering, each Stockholder hereby
agrees, at the request of the Company or the managing underwriters, to be bound
by and/or to execute and deliver, a lock-up agreement with the underwriter(s) of
such Public Offering restricting such Stockholder’s right to (a) Transfer,
directly or indirectly, any shares of Common Stock or any securities convertible
into or exercisable or exchangeable for such Common Stock or (b) enter into any
swap or other arrangement that transfers to another any of the economic
consequences of ownership of Common Stock, in each case to the extent that such
restrictions are agreed to by the Majority Principal Investors (or a majority of
the shares of Class A Stock if there are no Principal Investors remaining) with
the underwriter(s) of such Public Offering (the “Principal Lock-Up Agreement”);
provided, however, that no Stockholder shall be required by this Section 5 to be
bound by a lock-up agreement covering a period of greater than 90 days (180 days
in the case of any Public Offering up to and including the Qualified Public
Offering) following the effectiveness of the related registration statement.
Notwithstanding the foregoing, such lock-up agreement shall not apply to
(a) transactions relating to shares of Common Stock or other securities acquired
in (i) open market transactions or block purchases after the completion of the
Qualified Public Offering or (ii) a Public Offering, (b) Transfers to Permitted
Transferees of such Stockholder permitted in accordance with the terms of this
Agreement, (c) conversions of shares of Stock into other classes of Stock or
securities without change of holder and (d) during the period preceding the
execution of the underwriting agreement, Transfers to a Charitable Organization
permitted in accordance with the terms of this Agreement.

 

6. PUT AND CALL OPTIONS.

 

6.1. Call Option. Except as otherwise agreed in writing by the Company and a
Manager and subject to the proviso contained in this sentence, if any Manager
ceases to be employed by the Company and its subsidiaries, as applicable, for
any reason, the Company (or a

 

-21-



--------------------------------------------------------------------------------

subsidiary designated by the Company) shall have the right to purchase, out of
funds legally available therefor, all or any portion of such Manager’s Covered
Management Shares, provided, however, that this call right shall not apply to
(a) any of such Manager’s Covered Management Shares if such Manager ceased to be
employed by the Company and its subsidiaries, as applicable, as a result of such
Manager’s death or Disability or (b) any Purchased and Roll Over Shares included
in such Manager’s Covered Management Shares if such Manager was terminated by
the Company and its subsidiaries, as applicable, other than (1) for Cause or
(2) in connection with the Sale of a Business. If such Manager ceased to be
employed by the Company or any of its subsidiaries for any reason other than
termination by the Company or any of its subsidiaries for Cause, then the
purchase price per Share for each such Share that is a Vested Share shall be
equal to the Fair Market Value of such Share and the purchase price per Share
for each such Share that is an Unvested Share (determined as of the date of
termination) shall be equal to the lower of Cost or Fair Market Value of such
Share. If such Manager’s employment was terminated by the Company or any of its
subsidiaries for Cause, then the purchase price per Share for each such Share
shall be equal to the lower of Cost or Fair Market Value of such Share. The
Company shall use commercially reasonable efforts to make any payment required
by this Section 6.1 in cash, provided, however, that, if such efforts are
unsuccessful, the Company may issue a Promissory Note in lieu of cash in the
event that (x) the Company determines to exercise its call right in light of
then existing numbers of share and/or option holders and Commission registration
requirements, or (y) if the expected payment(s), together with any payments made
during the 90 days prior to the date of expected payment, under either
Section 6.1 or a separate written agreement between the Company and any Manager
(taking into account amounts that would, but for this clause (y), be required to
be paid in cash with respect to the exercise of the call right on the Covered
Management Shares in question) would exceed $10 million. Notwithstanding the
foregoing, in the event that the Company is exercising its call right pursuant
to Section 6.1 with respect to Management Shares for which the relevant holder
did not have a net exercise right, then the Company shall pay, in cash, the
portion of payment equal to the exercise price and the minimum statutory
withholding in cash, and shall be permitted to pay the balance of the amount due
under Section 6.1 with a Promissory Note, provided that, for the avoidance of
doubt, in no event shall the sum of the cash paid and the initial principal
amount of the applicable Promissory Note exceed the total call price to be paid
as calculated pursuant to the second and third sentences of this Section 6.1.

 

6.2. Put Option. Except as otherwise agreed in writing by the Company and a
Manager, if any Manager ceases to be employed by the Company or any of its
subsidiaries as a result of such Manager’s death or Disability (and if and to
the extent permitted by the Internal Revenue Code (including Section 409A
thereof)), such Manager (or such Manager’s estate or legal representatives) and
such Manager’s Designees shall have the right to require the Company, on 30 days
prior notice, out of funds legally available therefor, to repurchase all or any
portion of such Manager’s Covered Management Shares on a date that is (a) at
least six months after the date on which such Manager or Manager Designee first
exercised the Options underlying such Management Shares or, in the case of
shares of Stock, acquired such Management Shares and (b) less than one year
after such Manager ceases to be employed by the Company or any of its
subsidiaries. The purchase price per Share for each such Share that is a Vested
Share shall be equal to the Fair Market Value of such Share and the purchase
price per Share for each such Share that is an Unvested Share (determined as of
the date of termination) shall be equal to the lower of Cost or Fair Market
Value of such Share.

 

-22-



--------------------------------------------------------------------------------

6.3. Cash Payments. The Company shall use commercially reasonable efforts to
make any payment required by Section 6.2 in cash, but to the extent that
(x) such payment of cash or (y) a distribution to the Company from any of its
subsidiaries in an amount equal to the amount of cash required to be paid under
the terms of Section 6 or the amount of any payment on a Promissory Note issued
under Section 6 would, in any event, constitute, result in or give rise to a
breach or violation of, or any default or right or cause of action under any
agreement or indenture of the Company or any of its subsidiaries in respect of
indebtedness for borrowed money or debt security, or would be prohibited under
Section 160 of the DGCL (“Section 160”) or would otherwise violate the DGCL (or
if the Company reincorporates in another jurisdiction, the applicable business
corporation law of such jurisdiction), then the Company will not be obligated to
make such cash payment, and will instead, to the extent permitted by
Section 160, issue a Promissory Note.

 

6.4. Prepayments. Any Promissory Note issued under this Section 6 may be prepaid
in whole or in part at any time and from time to time without premium or
penalty.

 

6.5. Notices, etc. Any right described in this Section 6 may be exercised by
delivery of written notice thereof (the “Option Notice”) from the Company to the
relevant Manager or Manager Designee or such Person’s estate or from the
relevant Manager or Manager Designee or such Person’s estate to the Company, in
either case after the date of the termination of such Manager’s employment. The
Option Notice shall state that the Company or such Manager or Manager Designee
has elected to exercise such right, and the number of Shares with respect to
which the right is being exercised.

 

6.6. Closing. The closing of any purchase and sale of Shares pursuant to the
exercise of any right granted pursuant to this Section 6 shall take place as
soon as reasonably practicable and in no event later than 30 days after the date
of the relevant Option Notice at the principal office of the Company, or at such
other time and location as the parties to such purchase may mutually determine.
The receipt of consideration by any Person selling Shares in payment for the
transfer of such Shares pursuant to this Section 6 shall be deemed a
representation and warranty by such Person that: (a) such Person has full right,
title and interest in and to such Shares; (b) such Person has all necessary
power and authority and has taken all necessary action to sell such Shares as
contemplated by this Section 6; and (c) such Shares are free and clear of any
and all liens or encumbrances.

 

6.7. Principal Investor Group Call Option. If the Company shall elect not to
purchase pursuant to Section 6.1 any or all Covered Management Shares of a
Manager whose employment has terminated, the Company shall notify each Principal
Investor Group and each Principal Investor Group may purchase its pro rata
portion of the remaining Covered Management Shares for the purchase price
identified in Section 6.1. In the event any Principal Investor Group agrees to
forego its full pro rata share of any Covered Management Shares of a Manager
whose employment has terminated, the remainder shall be re-allocated pro rata
among the other Principal Investor Groups (unless the Principal Investor Groups
otherwise agree); provided, that the participating Principal Investor Groups
shall deliver an Option Notice stating that the relevant Principal Investor
Groups have elected to exercise such right and the number of Shares with respect
to which the right is being exercised; provided, further, that each
participating

 

-23-



--------------------------------------------------------------------------------

Principal Investor Group will pay for its portion of such remaining Shares in
cash at a closing as the parties may mutually determine and otherwise in
accordance with Section 6.6.

 

6.8. Pro Rata Across Classes. Any put or call right exercised pursuant to this
Section 6 may be exercised for all or a portion of such Manager’s Covered
Management Shares; provided that any put or call for less than all of such
Shares must be exercised for a number of shares of each class included in such
Manager’s Covered Management Shares in proportion to the number of shares of
each class then comprising such Manager’s Covered Management Shares.

 

6.9. Period. This Section 6 shall terminate with respect to any Share on the
closing of an Initial Public Offering.

 

7. REMEDIES.

 

7.1. Generally. The parties shall have all remedies available at law, in equity
or otherwise in the event of any breach or violation of this Agreement or any
default hereunder. The parties acknowledge and agree that in the event of any
breach of this Agreement, in addition to any other remedies which may be
available, each of the parties hereto shall be entitled to specific performance
of the obligations of the other parties hereto and, in addition, to such other
equitable remedies (including preliminary or temporary relief) as may be
appropriate in the circumstances.

 

7.2. Deposit. Without limiting the generality of Section 7.1, if any Stockholder
fails to (a) deliver to the purchaser thereof the certificate or certificates
evidencing Shares to be Sold pursuant to Section 4 or Section 6 or (b) deliver
to the Company or Lowerco, as the case may be, an affidavit of the registered
owner of such Shares with respect to the ownership and the loss, theft,
destruction or mutilation of the certificate evidencing such Shares accompanied
by an indemnity reasonably satisfactory to the Company or Lowerco, as the case
may be (it being understood that if the holder is a Qualified Institutional
Investor, any other holder of Shares which is an entity regularly engaged in the
business of investing in companies and meeting such requirements of
creditworthiness as may reasonably be imposed by the Company or Lowerco, as the
case may be, or an executive officer of the Company, such Person’s own agreement
will be satisfactory) such that the Company or Lowerco, as the case may be, is
willing to issue a new certificate to the purchaser evidencing the Shares being
Sold (a “Affidavit and Indemnity”), then such purchaser may, provided it signs
an agreement agreeing to be bound by the terms of this Section 7.2 if it is not
otherwise already agreeing to be bound by the terms of this Agreement generally,
at its option and in addition to all other remedies it may have, deposit the
purchase price for such Shares with any national bank or trust company having
combined capital, surplus and undivided profits in excess of One Hundred Million
Dollars ($100,000,000) (the “Escrow Agent”) and the Company or Lowerco, as the
case may be, shall cancel on its books the certificate or certificates
representing such Shares and thereupon all of such holder’s rights in and to
such Shares (other than the right to receive the applicable purchase price in
accordance with the terms of this Section 7.2) shall terminate. Thereafter, upon
delivery to such purchaser by such holder of the certificate or certificates
evidencing such Shares (duly endorsed, or with stock powers duly endorsed, for
transfer, with signature guaranteed, free and clear of any liens or
encumbrances, and with any transfer tax stamps affixed) or upon delivery by such
holder of an

 

-24-



--------------------------------------------------------------------------------

Affidavit and Indemnity to the Company or Lowerco, as the case may be, such
purchaser shall instruct the Escrow Agent to deliver the purchase price for such
Shares (without any interest from the date of the closing to the date of such
delivery, any such interest to accrue to such purchaser), less the reasonable
fees and expenses of the Escrow Agent, to such holder. Each Stockholder hereby
constitutes and appoints each Principal Investor, or any of them, with full
power of substitution, as such Stockholder’s true and lawful representative and
attorney-in-fact, in such Stockholder’s name, place and stead, to execute and
deliver any escrow agreement in customary form entered into with respect to such
Stockholder in accordance with this Section 7.2, and such Principal Investor
shall provide a copy of such agreement to such Stockholder within five business
days of execution, provided, however, that failure to deliver such documents
within such time period shall not impair or affect the validity of such
agreements. The foregoing power of attorney is coupled with an interest and
shall continue in full force and effect notwithstanding the subsequent death,
incapacity, bankruptcy or dissolution of any Stockholder.

 

8. LEGENDS.

 

8.1. Restrictive Legend. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

 

“THE VOTING OF THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE, AND THE
SALE, ENCUMBRANCE OR OTHER DISPOSITION THEREOF, ARE SUBJECT TO THE PROVISIONS OF
A STOCKHOLDERS AGREEMENT TO WHICH THE ISSUER AND CERTAIN OF ITS STOCKHOLDERS ARE
PARTY. SUCH AGREEMENT INCLUDES RESTRICTIONS AND LIMITATIONS ON THE TRANSFER OF
THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE. A COPY OF SUCH AGREEMENT
MAY BE INSPECTED AT THE PRINCIPAL OFFICE OF THE ISSUER OR OBTAINED FROM THE
ISSUER WITHOUT CHARGE UPON REQUEST.”

 

Any Person who acquires Shares which are not subject to all or part of the terms
of this Agreement shall have the right to have such legend (or the applicable
portion thereof) removed from certificates representing such Shares.

 

8.2. 1933 Act Legends. Each certificate representing Shares shall have the
following legend endorsed conspicuously thereupon:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A PRIVATE
PLACEMENT, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), AND MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED
(A) IN THE ABSENCE OF AN EFFECTIVE REGISTRATION UNDER THE ACT

 

-25-



--------------------------------------------------------------------------------

COVERING THE TRANSFER OR (B) IN A TRANSACTION WHICH IS EXEMPT FROM REGISTRATION
UNDER THE PROVISIONS OF THE ACT, PROVIDED THAT THE ISSUER MAY REQUIRE THE
TRANSFEROR TO DELIVER AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE
ISSUER REGARDING THE AVAILABILITY OF SUCH AN EXEMPTION.”

 

8.3. Stop Transfer Instruction. The Company or Lowerco will instruct any
transfer agent not to register the Transfer of any Shares until the conditions
specified in the foregoing legends and this Agreement are satisfied.

 

8.4. Termination of 1933 Act Legend. The requirement imposed by Section 8.2
hereof shall cease and terminate as to any particular Shares (a) when, in the
opinion of counsel reasonably acceptable to the Company, such legend is no
longer required in order to assure compliance by the Company and Lowerco with
the Securities Act or (b) when such Shares have been effectively registered
under the Securities Act or transferred pursuant to Rule 144. Whenever (x) such
requirement shall cease and terminate as to any Shares or (y) such Shares shall
be transferable under paragraph (k) of Rule 144, the holder thereof shall be
entitled to receive from the Company or Lowerco, as the case may be, without
expense, new certificates not bearing the legend set forth in Section 8.2
hereof.

 

8.5. Classes of Shares Separately Transferable. A Transfer that otherwise
satisfies the requirements of this Agreement, the Participation, Registration
Rights and Coordination Agreement (if applicable) and any other applicable
agreements may include Shares of any one or more class(es).

 

9. AMENDMENT, TERMINATION, ETC.

 

9.1. Oral Modifications. This Agreement may not be orally amended, modified,
extended or terminated, nor shall any oral waiver of any of its terms be
effective.

 

9.2. Written Modifications. Except as provided in clauses (a) through (c) below,
this Agreement may be amended, modified, extended or terminated, and the
provisions hereof may be waived, only by an agreement in writing signed by the
Company and the Majority Principal Investors (or Stockholders holding a majority
of the shares of Class A Stock held by Stockholders party hereto if there are no
Principal Investors remaining).

 

(a) The consent of the Requisite Principal Investors (if there are any Principal
Investors remaining) shall be required for any amendment, modification,
extension, termination or waiver (an “Amendment”) of any provision hereof which
requires the approval of the Requisite Principal Investors.

 

(b) The consent of the Management Representative shall be required for (i) any
Amendment (other than a Specified Amendment) that, in any material respect,
discriminates against or could reasonably be expected to have a disproportionate
adverse effect on the rights of holders of Management Shares under this
Agreement or (ii) any Amendment to this sentence. By signing this Agreement,
each Manager

 

-26-



--------------------------------------------------------------------------------

irrevocably authorizes and appoints the Management Representative as his or her
sole and exclusive agent, attorney-in-fact and representative for the approval
of Amendments described in the first sentence of this Section 9.2(b). The
consent of a Majority in Interest of the Management Shares held by Managers then
employed by the Company shall be required for any Specified Amendment that, in
any material respect, adversely affects the rights of holders of Management
Shares under this Agreement, provided that if such Specified Amendment is being
adopted in contemplation of, or in connection with, the proposed sale of one of
the Businesses, the consent of a Majority in Interest of the Management Shares
held by Managers then employed by such Business shall be required.

 

(c) The consent of a Majority in Interest of the Other Investor Shares shall be
required for any Amendment that, by its terms, materially and adversely
discriminates against the rights or obligations of the holders of Other Investor
Shares as such under this Agreement (provided, that it is understood and agreed
that, for the purposes of interpreting and enforcing this amendment and waiver
provision, Amendments that affect all Stockholders will not be deemed to
“materially and adversely discriminate against” the holders of Other Investor
Shares as such simply because holders of Other Investor Shares (i) own or hold
more or less Shares than any other Stockholders, (ii) invested more or less
money in the Company or its direct or indirect subsidiaries than any other
Stockholders or (iii) have greater or lesser voting rights or powers than any
other Stockholders).

 

A copy of each such Amendment shall be sent to each Stockholder and shall be
binding upon each party hereto and each holder of Shares subject hereto except
to the extent otherwise required by law; provided that the failure to deliver a
copy of such Amendment shall not impair or affect the validity of such
Amendment. In addition, each party hereto and each holder of Shares subject
hereto may waive any right hereunder by an instrument in writing signed by such
party or holder. To the extent the Amendment of any Section of this Agreement
would require a specific consent pursuant to this Section 9.2, any Amendment to
the definitions used in such Section as applied to such Section shall also
require the specified consent.

 

9.3. Withdrawal from Agreement. If the Company consummates a Qualified Public
Offering, then on and after the first date on which the holders of Shares
immediately prior to the Qualified Public Offering own less than 50% of the then
outstanding Common Stock, any holder of Shares that, together with its
Applicable Affiliates, holds less than one percent (1%) of the then outstanding
shares of Common Stock may elect (on behalf of itself and all of its Affiliates
that hold Shares), by written notice to the Company and the Principal Investor
Groups, to (a) withdraw all Shares held by such holder and all of its Affiliates
from this Agreement (shares withdrawn pursuant to this clause (a), the
“Withdrawn Shares”) and (b) terminate this Agreement with respect to such holder
and its Affiliates (holders and Affiliates withdrawing pursuant to this clause
(b), the “Withdrawing Holders”). From the date of delivery of such withdrawal
notice, the Withdrawn Shares shall cease to be Shares subject to this Agreement
and, if applicable, the Withdrawing Holders shall cease to be parties to this
Agreement and shall no longer be subject to the obligations of this Agreement or
have rights under this Agreement; provided, however, that such Withdrawing
Holders, if they are members of a Principal Investor Group, shall comply with,
and cause the other members of such Principal Investor Group to comply with,
such

 

-27-



--------------------------------------------------------------------------------

Principal Investor Group’s obligations under Section 4.5.6 of the Company’s
certificate of incorporation to cause the removal or resignation of any
directors designated by such Principal Investor Group; provided, further, that
the Withdrawing Holders shall nonetheless be obligated under Section 5 with
respect to any Pending Underwritten Offering to the same extent that they would
have been obligated if they had not withdrawn; provided, further, that if the
Withdrawing Holders hold shares of Class A-1 Common Stock, Class A-2 Common
Stock, Class A-3 Common Stock, Class A-4 Common Stock, Class A-5 Common Stock,
Class A-6 Common Stock or Class A-7 Common Stock, they shall be deemed to have
elected to convert all such Shares into Class A-8 Common Stock at the effective
time of such withdrawal.

 

9.4. Effect of Termination. No termination under this Agreement (including
pursuant to Section 9.3) shall relieve any Person of liability for breach prior
to termination.

 

10. DEFINITIONS. For purposes of this Agreement:

 

10.1. Certain Matters of Construction. In addition to the definitions referred
to or set forth below in this Section 10:

 

(a) The words “hereof”, “herein”, “hereunder” and words of similar import shall
refer to this Agreement as a whole and not to any particular Section or
provision of this Agreement, and reference to a particular Section of this
Agreement shall include all subsections thereof;

 

(b) The word “including” shall mean including, without limitation;

 

(c) Definitions shall be equally applicable to both nouns and verbs and the
singular and plural forms of the terms defined; and

 

(d) The masculine, feminine and neuter genders shall each include the other.

 

10.2. Definitions. The following terms shall have the following meanings:

 

“A and L Proceeds” shall have the meaning set forth in the Recitals.

 

“Acceptance Notice” shall have the meaning set forth in Section 4.5.4.

 

“Adverse Claim” shall have the meaning set forth in Section 8-102 of the
applicable Uniform Commercial Code.

 

“Affidavit and Indemnity” shall have the meaning set forth in Section 7.2.

 

“Affiliate” shall mean, with respect to any specified Person, (a) any other
Person which directly or indirectly through one or more intermediaries controls,
or is controlled by, or is under common control with, such specified Person (for
the purposes of this definition, “control” (including, with correlative
meanings, the terms “controlling,” “controlled by” and “under common control
with”), as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise);

 

-28-



--------------------------------------------------------------------------------

provided, however, that neither the Company nor any of its subsidiaries shall be
deemed an Affiliate of any of the Stockholders (and vice versa), (b) if such
specified Person is an investment fund, any other investment fund the primary
investment advisor to which is the primary investment advisor to such specified
Person or an Affiliate thereof and (c) if such specified Person is a natural
Person, any Family Member of such natural Person. Notwithstanding the foregoing,
for all purposes of this Agreement, Integral Capital Partners VII, L.P. and its
Affiliates will be considered Affiliates of Silver Lake Partners II, L.P. and
Silver Lake Technology Investors II, L.L.C. and their respective Affiliates.

 

“Affiliated Fund” shall mean, with respect to any specified Person, an
investment fund that is an Affiliate of such Person or that is advised by the
same investment adviser as such Person or by an Affiliate of such investment
adviser or such person.

 

“Agreement” shall have the meaning set forth in the Preamble.

 

“Amendment” shall have the meaning set forth in Section 9.2.

 

“Applicable Affiliates” shall mean, with respect to a holder of Shares, all
Affiliates of such holder who hold shares of Common Stock other than those
Affiliates who (a) are not “controlled by” (as defined in the definition of
“Affiliate”) such holder, (b) make independent investment decisions from such
holder, (c) hold shares of Common Stock only in the ordinary course of business
as passive investments and (d) only hold shares of Common Stock that were
acquired after the Initial Public Offering in market transactions.

 

“Bain Investors” shall mean, as of any date, Bain Capital Integral Investors,
LLC and BCIP TCV, LLC, and their respective Permitted Transferees, in each case
only if such Person is then a Stockholder and holds any Shares.

 

“Blackstone Investors” shall mean, as of any date, Blackstone Capital Partners
IV L.P., Blackstone Capital Partners IV-A L.P., Blackstone Family Investment
Partnership IV-A L.P., Blackstone Participation Partnership IV L.P., Blackstone
GT Communications Partners L.P. and Blackstone Family Communications Partnership
L.P., and their respective Permitted Transferees, in each case only if such
Person is then a Stockholder and holds any Shares.

 

“Board” shall mean the board of directors of the Company, or any duly authorized
committee thereof.

 

“Business” means Opco’s businesses after the Closing, which consist of four
separate businesses: (a) the availability services business segment, (b) the
investment support systems business segment, (c) the higher education systems
business segment and (d) the public sector systems business segment. For
purposes of this Agreement, any future business acquired by Opco after Closing
that is not included in the Availability Services Business will automatically be
considered part of the Financial Systems Business, Higher Education Systems
Business or Public Sector Business, as determined by the Board in its sole
discretion.

 

“business day” shall mean any day that is not a Saturday, a Sunday or other day
on which banks are required or authorized by law to be closed in the City of New
York.

 

-29-



--------------------------------------------------------------------------------

“Cause” shall mean (a) for any Manager who has an employment agreement with the
Company or its subsidiaries, the definition of “cause” in such agreement if so
defined, and (b) for any other Manager, the occurrence of the events described
in the following clauses (i) through (iii), provided that no act or failure to
act shall be deemed to constitute Cause if done, or omitted to be done, in good
faith and with the reasonable belief that the action or omission was in the best
interests of the Company and its subsidiaries:

 

(i) at least two-thirds of the members of the Board determined in good faith
that the Manager (A) was guilty of gross negligence or willful misconduct in the
performance of his duties for the Company or any of its subsidiaries (other than
due to illness or injury suffered by the Manager or a member of his family, or
comparable personal problem), (B) breached or violated, in any material respect,
any agreement between the Manager and the Company (or any of its subsidiaries)
or any material policy in the “SunGard Global Business Conduct and Compliance
Program” (as amended from time to time), or (C) committed an act of dishonesty
or breach of trust, or is convicted of a crime, and the result of such
dishonesty, breach of trust, or conviction of a crime is that there is material
or potentially material financial or reputational harm to the Company (or any of
its subsidiaries); and

 

(ii) such determination was made at a duly convened meeting of the Board (A) of
which the Manager received written notice at least ten (10) days in advance,
which notice shall have set forth in reasonable detail the facts and
circumstances claimed to provide a basis for a finding that one of the events
described in subsection (i) above occurred, and (B) at which the Manager had a
reasonable opportunity to make a statement and answer the allegations against
the Manager; and

 

(iii) either (A) the Manager was given a reasonable opportunity to take remedial
action but failed or refused to do so, or (B) at least two-thirds of the members
of the Board also determined in good faith, at such meeting, that an opportunity
to take remedial action would not have been meaningful under the circumstances.

 

“Change of Control” shall mean the occurrence of (a) any consolidation or merger
of the Company with or into any other Person, or any other corporate
reorganization, transaction or Transfer of securities of the Company by its
stockholders, or series of related transactions (including the acquisition of
capital stock of the Company), whether or not the Company is a party thereto, in
which the stockholders of the Company immediately prior to such consolidation,
merger, reorganization or transaction, own, directly or indirectly, capital
stock either (i) representing directly, or indirectly through one or more
entities, less than fifty percent (50%) of the equity economic interests in or
voting power of the Company or other surviving entity immediately after such
consolidation, merger, reorganization or transaction or (ii) that does not
directly, or indirectly through one or more entities, have the power to elect a
majority of the entire board of directors or other similar governing body of the
Company or other surviving entity immediately after such consolidation, merger,
reorganization or transaction, (b) any transaction or series of related
transactions, whether or not the Company is a party thereto, after giving effect
to which in excess of fifty percent (50%) of the Company’s voting power is owned
directly, or indirectly through one or more entities, by any Person and its
“affiliates” or “associates” (as such terms are defined in the Exchange Act
Rules) or any “group” (as defined in

 

-30-



--------------------------------------------------------------------------------

the Exchange Act Rules), other than Qualified Institutional Investors (and in
the case of a “group”, excluding a percentage of such “group” equal to the
percentage of the voting power of such group controlled by any Qualified
Institutional Investors), excluding, in any case referred to in clause (a) or
(b) any Initial Public Offering or any bona fide primary or secondary public
offering following the occurrence of an Initial Public Offering; or (c) a sale,
lease or other disposition of all or substantially all of the consolidated
assets of the Company. For the avoidance of doubt, none of the following shall,
in and of itself, constitute a “Change of Control”: (x) a spin-off of one of the
Businesses, a sale of one of the Businesses or a comparable transaction or (y) a
transaction in which, after giving effect thereto, the Principal Investors and
their Affiliates continue to own, directly or indirectly, more than fifty
percent (50%) of the equity economic interests or voting power of (i) the
Company or other surviving entity in the case of a transaction of the sort
described in clause (a) above, (ii) of the Company in the case of a transaction
of the sort described in clause (b) above or (iii) of the acquiring entity in
the case of a transaction of the sort described in clause (c) above.

 

“Charitable Organization” shall mean a charitable organization as described by
Section 501(c)(3) of the Internal Revenue Code of 1986, as in effect from time
to time.

 

“Class A Stock” shall mean the Class A Common Stock, par value $.001 per share,
of the Company, which is comprised of Class A-1 Common Stock, Class A-2 Common
Stock, Class A-3 Common Stock, Class A-4 Common Stock, Class A-5 Common Stock,
Class A-6 Common Stock, Class A-7 Common Stock and Class A-8 Common Stock.

 

“Class A and L Proceeds” shall have the meaning set forth in the Recitals.

 

“Class L Stock” shall mean the Class L Common Stock, par value $.001 per share,
of the Company.

 

“Closing” shall have the meaning set forth in Section 1.1.

 

“Commission” shall mean the Securities and Exchange Commission.

 

“Common Stock” shall mean the common stock of the Company, including the Class A
Stock and the Class L Stock.

 

“Company” shall have the meaning set forth in the Preamble.

 

“Convertible Securities” shall mean any evidence of indebtedness, shares of
stock (other than Stock) or other securities (other than Options and Warrants)
which are directly or indirectly convertible into or exchangeable or exercisable
for shares of Stock.

 

“Cost” shall mean with respect to any Covered Management Shares, the purchase
price paid for such Covered Management Shares by the original holder thereof
(which, in the case of any options under a Manager’s Non-Qualified Rollover
Option Agreement, shall be the intrinsic value of such options on the Closing
Date, or, in the case of shares of capital stock acquired upon the exercise of
any such option, such intrinsic value plus the exercise price paid to exercise
such option) less any distributions which have been received, or which will be
received, with respect to such Covered Management Shares by the holder thereof;
provided, that the Cost of (a)

 

-31-



--------------------------------------------------------------------------------

unvested shares of capital stock shall equal the purchase price paid for such
shares, if any and (b) unvested options shall equal zero and provided, further,
that any unvested consideration included in the purchase price for any Shares
shall be valued at zero.

 

“Covered Management Shares” shall mean, with respect to any Manager, all
Management Shares (a) that are then owned by such Manager, (b) that have been
Transferred by such Manager to a Permitted Transferee of such Manager or
(c) that were issued directly to a Manager Designee at the request of such
Manager.

 

“Designated Principal Investor Groups” shall mean, as of any time of
determination, the five (or more if necessary to accommodate “ties”) Principal
Investor Groups who hold the greatest number of shares of Common Stock at such
time.

 

“DGCL” means the Delaware General Corporation Law, as amended.

 

“Disability” shall mean, (a) for any Manager who has an employment agreement
with the Company or its subsidiaries, the definition of “disability” in such
agreement, if so defined, and (b) for any other Manager, if such Manager is
physically incapable, for a period of at least six months, of performing his
duties and responsibilities as an employee of the Company as determined by the
Board in good faith.

 

“Drag Along Recapitalization Notice” shall have the meaning set forth in
Section 4.3.1.

 

“Drag Along Recapitalization Percentage” shall have the meaning set forth in
Section 4.3.

 

“Drag Along Sale Notice” shall have the meaning set forth in Section 4.2.1.

 

“Drag Along Sale Percentage” shall have the meaning set forth in Section 4.2.

 

“Drag Along Sellers” shall have the meaning set forth in Section 4.2.1.

 

“Equivalent Shares” shall mean, at any date of determination, (a) as to any
outstanding shares of Stock, such number of shares of Stock and (b) as to any
outstanding Options, Warrants or Convertible Securities which constitute Shares,
the maximum number of shares of Stock for which or into which such Options,
Warrants or Convertible Securities may at the time be exercised, converted or
exchanged (or which will become exercisable, convertible or exchangeable on or
prior to, or by reason of, the transaction or circumstance in connection with
which the number of Equivalent Shares is to be determined).

 

“Escrow Agent” shall have the meaning set forth in Section 7.2.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time.

 

“Exchange Act Rules” shall mean the rules adopted by the Commission under the
Exchange Act.

 

-32-



--------------------------------------------------------------------------------

“Fair Market Value” shall mean, as of any date, as to any Share, the Board’s
good faith determination of the fair market value of such Share (which, in the
case of Options, shall equal the Fair Market Value of the share underlying such
Option less the exercise price for such Option) as of the applicable reference
date, taking into account the most recent annual valuation (which the Company
shall have obtained from an independent appraiser) and updated by the Company in
good faith for the most recently ended calendar quarter.

 

“Family Member” shall mean, with respect to any natural Person, (a) any lineal
descendant or ancestor or sibling (by birth or adoption) of such natural Person,
(b) any spouse or former spouse of any of the foregoing, (c) any legal
representative or estate of any of the foregoing, or the ultimate beneficiaries
of the estate of any of the foregoing, if deceased, (d) any not-for-profit
corporation or private charitable foundation and (e) any trust or other bona
fide estate-planning vehicle the only beneficiaries of which are any of the
foregoing Persons described in clauses (a) through (d) above.

 

“First Offer Deadline” shall have the meaning set forth in Section 4.5.2.

 

“First Offer Holder” shall have the meaning set forth in Section 4.5.1.

 

“First Offer Notice” shall have the meaning set forth in Section 4.5.2.

 

“First Offer Purchaser” shall have the meaning set forth in Section 4.5.2.

 

“GS Investors” shall mean, as of any date, GS Capital Partners 2000, L.P., GS
Capital Partners 2000 Employee Fund, L.P., GS Capital Partners 2000 Offshore,
L.P., Goldman Sachs Direct Investment Fund 2000, L.P., GS Capital Partners 2000
GmbH & Co. Beteiligungs KG, GS Capital Partners V Fund, L.P., GS Capital
Partners V Offshore Fund, L.P., GS Capital Partners V GmbH & Co. KG and GS
Capital Partners V Institutional, L.P., and their respective Permitted
Transferees, in each case only if such Person is then a Stockholder and holds
any Shares.

 

“Holdings” shall have the meaning set forth in the Preamble.

 

“Incentive Shares” shall mean all shares of Stock and Options held by a Manager
or Manager Designee that are subject to vesting or other service or performance
based conditions to ownership and which are not Purchased and Roll Over Shares,
treating such Options as a number of Incentive Shares equal to the maximum
number of shares of Stock for which such Options may at the time be exercised.

 

“Initial Public Offering” shall mean the initial underwritten Public Offering
registered on Form S-1 (or any successor form under the Securities Act).

 

“Investors” shall have the meaning set forth in the Preamble.

 

“KKR Investors” shall mean, as of any date, KKR Millennium Fund L.P. and KKR
Partners III, L.P., and their respective Permitted Transferees, in each case
only if such Person is then a Stockholder and holds any Shares.

 

“LLC” shall have the meaning set forth in the Preamble.

 

-33-



--------------------------------------------------------------------------------

“Lowerco” shall have the meaning set forth in the Preamble.

 

“Majority Bain Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the Bain Investors.

 

“Majority Blackstone Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Blackstone Investors.

 

“Majority GS Investors” shall mean, as of any date, the holders of a Majority in
Interest of the Shares held by the GS Investors.

 

“Majority in Interest” shall mean with respect to Shares of one or more
class(es), a majority in number of such Shares.

 

“Majority KKR Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the KKR Investors.

 

“Majority Principal Investors” shall mean, as of any applicable time,
(a) Principal Investor Groups who, in the aggregate, hold a Majority in Interest
of the Common Stock then held by all Principal Investor Groups in the aggregate
and (b) if there are more than five Principal Investor Groups, Designated
Principal Investor Groups who, in the aggregate, hold a Majority in Interest of
the Common Stock then held by all Designated Principal Investor Groups in the
aggregate.

 

“Majority Providence Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Providence Investors.

 

“Majority Silver Lake Investors” shall mean, as of any date, the holders of a
Majority in Interest of the Shares held by the Silver Lake Investors.

 

“Majority TPG Investors” shall mean, as of any date, the holders of a Majority
in Interest of the Shares held by the TPG Investors.

 

“Management Representative” shall mean (a) Cristóbal Conde during such time as
he is the Chief Executive Officer of Opco, (b) such successor person who is
approved from time to time as the Management Representative in accordance with
this Agreement, or (c) at any time when there is no Management Representative
identified in accordance with the foregoing provisions, the Chief Executive
Officer of Opco. Successor Management Representatives may be approved in writing
by a Majority in Interest of the Management Shares then held by Managers then
employed by the Company, excluding, for the purposes of such calculation, the
existing Management Representative, provided that such approval must occur no
earlier than ten (10) business days after notice proposing a successor
Management Representative is given to all such Managers, which notice may be
sent only at the direction of (x) the current Management Representative, (y) the
holders of at least 15% in interest of the Management Shares held by Managers
(and their Manager Designees) then employed by the Company or (z) the Requisite
Principal Investors.

 

-34-



--------------------------------------------------------------------------------

“Management Shares” shall mean all Shares held by a Manager or Manager Designee.
Any Management Shares that are Transferred by the holder thereof to such
holder’s Permitted Transferees shall remain Management Shares in the hands of
such Permitted Transferee.

 

“Manager Designees” shall have the meaning set forth in the Preamble.

 

“Managers” shall have the meaning set forth in the Preamble.

 

“Merger” shall have the meaning set forth in the Recitals.

 

“Merger Agreement” shall have the meaning set forth in the Recitals.

 

“Opco” shall have the meaning set forth in the Recitals.

 

“Option Notice” shall have the meaning set forth in Section 6.5.

 

“Options” shall mean any options to subscribe for, purchase or otherwise
directly acquire Stock, other than any such option held by the Company, Lowerco
or any direct or indirect subsidiary thereof, or any right to purchase shares
pursuant to this Agreement.

 

“Other Investors” shall have the meaning set forth in the Preamble.

 

“Participating Seller” shall have the meaning set forth in Sections 4.1.2 and
4.2.1.

 

“Participation, Registration Rights and Coordination Agreement” shall mean the
Participation, Registration Rights and Coordination Agreement of even date
herewith among the Company, Lowerco, Holdings, LLC, Solar Capital and certain
stockholders of the Company and Lowerco.

 

“Pending Underwritten Offering” means, with respect to any Withdrawing Holder
withdrawing from this Agreement pursuant to Section 9.3, any underwritten Public
Offering for which a registration statement relating thereto is or has been
filed with the Commission either prior to, or not later than the sixtieth day
after, the effectiveness of such Withdrawing Holder’s withdrawal from this
Agreement.

 

“Permitted Transferee” shall mean, in respect of (a) any Investor, (i) any
Affiliate or Affiliated Fund of such Investor or (ii) any successor entity or
with respect to an Investor organized as a trust, any successor trustee or
co-trustee of such trust, (b) any Manager or Manager Designee of such Manager,
any Family Member of such Manager and (c) any holder of Shares who is a natural
person, (i) upon the death of such natural person, such person’s estate,
executors, administrators, personal representatives, heirs, legatees or
distributees in each case acquiring the Shares in question pursuant to the will
or other instrument taking effect at death of such holder or by applicable laws
of descent an distribution and (ii) any Person acquiring such Shares pursuant to
a qualified domestic relations order, in each case described in clauses
(a) through (c), only to the extent such transferee agrees to be bound by the
terms of this Agreement in accordance with Section 3.2 (it being understood that
any Transfer not meeting the foregoing conditions but purporting to rely on
Section 3.1.1 shall be null and void). In addition, any Stockholder shall be a
Permitted Transferee of the Permitted Transferees of itself and any

 

-35-



--------------------------------------------------------------------------------

member of a Principal Investor Group shall be a Permitted Transferee of any
other member of such Principal Investor Group.

 

“Person” shall mean any individual, partnership, corporation, company,
association, trust, joint venture, limited liability company, unincorporated
organization, entity or division, or any government, governmental department or
agency or political subdivision thereof.

 

“Preferred Stock” shall mean the 11.5% Cumulative Preferred Stock, par value
$.001 per share, of Lowerco.

 

“Principal Investor” shall have the meaning set forth in the preamble.

 

“Principal Investor Group” shall mean any one of (a) the Bain Investors,
collectively, (b) the Blackstone Investors, collectively, (c) the GS Investors,
collectively, (d) the KKR Investors, collectively, (e) the Providence Investors,
collectively, (f) the Silver Lake Investors, collectively and (g) the TPG
Investors, collectively; provided, however, that any such Principal Investor
Group shall cease to be a Principal Investor Group at such time after the
Closing, and at all times thereafter, as such Principal Investor Group ceases to
hold Shares representing a Total Combined Investment (as defined in the
Company’s certificate of incorporation as in effect on the date hereof) of at
least the Minimum Total Combined Investment (as defined in the Company’s
certificate of incorporation as in effect on the date hereof); provided,
further, that no adjustment pursuant to the Company’s certificate of
incorporation to the “Minimum Total Combined Investment” shall cause any former
Principal Investor Group to again become a Principal Investor Group. Where this
Agreement provides for the vote, consent or approval of any Principal Investor
Group, such vote, consent or approval shall be determined by the Majority Bain
Investors, the Majority Blackstone Investors, the Majority GS Investors, the
Majority KKR Investors, the Majority Providence Investors, the Majority Silver
Lake Investors, or the Majority TPG Investors, as the case may be, except as
otherwise specifically set forth herein.

 

“Principal Investor Majority” shall mean, with respect to a transaction between
the Company or one of its subsidiaries on the one hand and a Principal Investor
Group (or any member thereof) or any entity in which any Principal Investor has
a material interest on the other (a “Related Party”), (a) Principal Investor
Groups that are not and whose Affiliates are not Related Parties and who, in the
aggregate, hold a Majority in Interest of the Common Stock then held by all
Principal Investor Groups that are not and whose Affiliates are not a Related
Party with respect to such transaction, or (b) if each Principal Investor Group
and/or an Affiliate of each Principal Investor Group is a Related Party with
respect to such transaction, the Majority Principal Investors.

 

“Principal Lock-Up Agreement” shall have the meaning set forth in Section 5.

 

“Promissory Note” shall mean a promissory note (a) with a principal amount equal
to the difference between the amount due under Section 6.1 or 6.2, as
applicable, which was not paid in cash, (b) on which interest will accrue on the
principal thereof at a rate equal to the prime rate plus one percent on the
repurchase date of the Covered Management Shares in question and (c) for which
the principal, together with the interest thereon, will become due and payable
in three

 

-36-



--------------------------------------------------------------------------------

equal annual installments payable on, the first, second and third anniversaries
of the date of issuance thereof.

 

“Pro Rata Portion” shall mean:

 

(a) for purposes of Section 4.1.4, with respect to each Tag Along Seller, a
number of Shares equal to the aggregate number of Shares of the applicable class
that the Prospective Buyer is willing to purchase in the proposed Sale,
multiplied by a fraction, the numerator of which is the aggregate number of Tag
Eligible Shares of the applicable class held by such Tag Along Seller and the
denominator of which is the aggregate number of Tag Eligible Shares of the
applicable class held by all Tag Along Sellers; and

 

(b) for purposes of Section 4.5.6, with respect to each First Offer Purchaser, a
number of Shares equal to the aggregate number of Subject Shares of the
applicable class multiplied by a fraction, the numerator of which is the
aggregate number of Shares of the applicable class held by such First Offer
Purchaser and the denominator of which is the aggregate number of Shares of the
applicable class held by all First Offer Purchasers.

 

“Proceeds” shall have the meaning set forth in the Recitals.

 

“Prospective Buyer” shall mean any Person, including the Company or any of its
subsidiaries or any other Stockholder, proposing to purchase or otherwise
acquire Shares from a Prospective Selling Stockholder.

 

“Prospective Selling Stockholder” shall mean:

 

(a) for purposes of Section 3.3, any Investor that proposes to Transfer any
Shares to any Prospective Buyer;

 

(b) for purposes of Section 4.1, any Stockholder that proposes to Transfer any
Shares to any Prospective Buyer, including a First Offer Purchaser pursuant to
Section 4.5;

 

(c) for purposes of Section 4.2, any Stockholder forming part of the acting
Requisite Principal Investors that has elected to exercise the drag along right
provided by such Section; and

 

(d) for purposes of Section 4.5, any Stockholder that proposes to Transfer any
Shares in a transaction that is subject to such Section.

 

“Providence Investors” shall mean, as of any date, Providence Equity Partners V
LP and Providence Equity Partners V-A LP, and their respective Permitted
Transferees, in each case only if such Person is then a Stockholder and holds
any Shares.

 

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

 

-37-



--------------------------------------------------------------------------------

“Purchased and Roll-Over Shares” shall mean (a) all shares of Stock held by a
Manager or Manager Designee that were purchased by the original holder thereof
on or before the Closing Date or upon the exercise, conversion or exchange of
Options described in clause (b) hereof, (b) all Options for shares of Stock held
by a Manager, which were received by such Manager on the Closing Date in
connection with the roll-over of his or her options from SDS, treating such
Options as a number of Purchased and Roll-Over Shares equal to the maximum
number of shares of Stock for which such Options may be exercised, and (c) all
Shares held by a Manager or Manager Designee that are designated as Purchased
and Roll-Over Shares by the Requisite Principal Investors (or the Company if
there are no Principal Investors remaining).

 

“Qualified Institutional Investors” shall mean (a) the Bain Investors; (b) the
Blackstone Investors; (c) the GS Investors, (d) the KKR Investors; (e) the
Providence Investors; (f) the Silver Lake Investors; (g) the TPG Investors and
(h) the respective Affiliates and Affiliated Funds of the foregoing Persons.

 

“Qualified Public Offering” shall mean the first underwritten Public Offering
(other than any Public Offering or sale pursuant to a registration statement on
Form S-4, S-8 or a comparable form) in which the aggregate price to the public
of all Common Stock sold in such offering in combination with the aggregate
price to the public of all Common Stock sold in any previous underwritten Public
Offerings (other than any Public Offering or sale pursuant to a registration
statement on Form S-4, S-8 or any comparable form) shall exceed $350,000,000.

 

“Recapitalization Transaction” shall mean a transaction approved by the
Requisite Principal Investors in which one or more classes of securities issued
by the Company or any of its direct or indirect subsidiaries are, in whole or in
part on a pro rata basis among all holders of such securities, converted into,
or exchanged for, securities in another form issued by the Company, any of its
direct or indirect subsidiaries, a newly formed parent or affiliated Persons.

 

“Related Party” shall have the meaning set forth in the definition of Principal
Investor Majority.

 

“Requisite Principal Investors” shall mean (a) at any time when there is at
least one Principal Investor remaining, the approval of Principal Investor
Groups who, in the aggregate, hold a number of shares of Common Stock that is at
least two-thirds of the aggregate number of shares of Common Stock then held by
all Principal Investor Groups and (b) for purposes of Sections 2, 4.2, 4.3 and
4.4, at such time as there are no Principal Investors remaining, Investors
holding a majority of the Class A Stock then held by Investors party to this
Agreement.

 

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

 

“Sale” shall mean a Transfer for value and the terms “Sell” and “Sold” shall
have correlative meanings.

 

“Sale Notice” shall have the meaning set forth in Section 4.5.1.

 

“SDS” shall have the meaning set forth in the Recitals.

 

“Section 160” shall have the meaning set forth in Section 6.3.

 

-38-



--------------------------------------------------------------------------------

“Securities Act” shall mean the Securities Act of 1933 and the rules promulgated
thereunder, as amended from time to time.

 

“Senior Manager” shall mean, as of any date of determination, those Managers who
are party to the Participation, Registration Rights and Coordination Agreement
and are employees of the Company or its subsidiaries on the date of
determination.

 

“Shares” shall mean (a) all shares of Stock held by a Stockholder, whenever
issued, including all shares of Stock issued upon the exercise, conversion or
exchange of any Options, Warrants or Convertible Securities and (b) all Options,
Warrants and Convertible Securities held by a Stockholder (treating such
Options, Warrants and Convertible Securities as a number of Shares equal to the
number of Equivalent Shares represented by such Options, Warrants and
Convertible Securities for all purposes of this Agreement except as otherwise
specifically set forth herein). Notwithstanding the foregoing, Shares shall
include Management Shares for all purposes of this Agreement, provided that,
with respect to Section 4.5, (x) Shares held by a Prospective Selling
Stockholder shall include all Management Shares and (y) Shares held by Persons
other than a Prospective Selling Stockholder shall only include Management
Shares which are not Incentive Shares.

 

“Silver Lake Investors” shall mean, as of any date, Silver Lake Partners II,
L.P., Silver Lake Technology Investors II, L.L.C. and Integral Capital Partners
VII, L.P., and their respective Permitted Transferees, in each case only if such
Person is then a Stockholder and holds any Shares.

 

“Solar Capital” shall have the meaning set forth in the Preamble.

 

“Specified Amendment” shall mean any Amendment affecting (a) any provision of
Section 6, (b) the second or third sentence of Section 9.2(b), (c) clause (y) in
the last sentence of the definition of “Change of Control” as it applies to
Section 4.2, or (d) any defined term in this Agreement to the extent used in any
of the foregoing provisions as such term applies to such provisions.

 

“Spin-Off” shall have the meaning set forth in Section 3.4

 

“Stock” shall mean the Common Stock and the Preferred Stock.

 

“Stockholders” shall have the meaning set forth in the Preamble.

 

“Strategic Investor” shall mean, with respect to any proposed Transfer, any
(a) Person that is determined, in good faith, by the Requisite Principal
Investors to be a competitor of the Company or any of its subsidiaries in any
material respect or a potential strategic investor in the Company or any of its
subsidiaries and (b) any Affiliate of any such Person specified in clause (a),
provided, however, that a Permitted Transferee of a Stockholder that acquires
Shares from such Stockholder pursuant to Section 3.1.1 shall not be a Strategic
Investor with respect to such Shares or Shares subsequently acquired by such
Permitted Transferee pursuant to this Agreement with respect to such Shares if
such Permitted Transferee (x) agrees in writing to hold the Shares being
acquired in the applicable Transfer and any Shares subsequently acquired by such
Permitted Transferee from time to time solely for passive investment purposes,
(y) does not

 

-39-



--------------------------------------------------------------------------------

operate or “control” (as defined in the definition of Affiliate) an operating
business and (z) agrees that the Company, at the direction of the Requisite
Principal Investors, may limit or restrict the rights otherwise available to
such Permitted Transferee under this Agreement or any other agreement by virtue
of it holding Shares if the Requisite Principal Investors determine that doing
so is in the best interest of the Company and its subsidiaries.

 

“Subject Shares” shall have the meaning set forth in Section 4.5.

 

“Tag Along Holder” shall have the meaning set forth in Section 4.1.1.

 

“Tag Along Notice” shall have the meaning set forth in Section 4.1.1.

 

“Tag Along Offer” shall have the meaning set forth in Section 4.1.2.

 

“Tag Along Sale Percentage” shall have the meaning set forth in Section 4.1.1.

 

“Tag Along Sellers” shall have the meaning set forth in Section 4.1.2.

 

“Tag Eligible Shares” shall mean, at any time, all Shares that (a) are not
Management Shares or (b) are Management Shares that will be Vested Shares as of
the proposed Transfer date specified in the Tag Along Notice, if so specified,
and otherwise the anticipated Transfer date as reasonably determined in good
faith by the Prospective Selling Stockholder.

 

“TPG Investors” shall mean, as of any date, TPG Partners IV, L.P., T3 Partners
II, L.P., T3 Parallel II, L.P., TPG Solar III LLC and TPG Solar Co-Invest LLC,
and their respective Permitted Transferees, in each case only if such Person is
then a Stockholder and holds any Shares.

 

“Transfer” shall mean any sale, pledge, assignment, encumbrance or other
transfer or disposition of any Shares to any other Person, whether directly,
indirectly, voluntarily, involuntarily, by operation of law, pursuant to
judicial process or otherwise. For the avoidance of doubt, it shall constitute a
“Transfer” subject to the restrictions on Transfer contained or referenced in
Section 3 (a) if a transferee is not an individual, a trust or an estate, and
the transferor or an Affiliate thereof ceases to control such transferee (in
which case, to the extent such transferee then holds assets in addition to
Shares, the determination of the purchase price deemed to have been paid for the
Shares held by such transferee in such deemed Transfer for purposes of the
provisions of Sections 3 and 4 shall be made by the Board in good faith) or
(b) with respect to a holder of Shares which was formed for the purpose of
holding Shares, there is a Transfer of the equity interests of such holder other
than to a Permitted Transferee of such holder or of the party transferring the
equity of such holder.

 

“Transferable Share Amount” shall have the meaning set forth in Section 3.4.

 

“Unvested Shares” shall mean, with respect to a Manager or Manager Designee at
any time, the Management Shares held by such Manager or Manager Designee which
remain subject to vesting requirements at such time.

 

-40-



--------------------------------------------------------------------------------

“Vested Shares” shall mean, with respect to a Manager or Manager Designee at any
time, the Management Shares held by such Manager or Manager Designee which are
not subject to vesting requirements at such time. For the avoidance of doubt, a
Manager or Manager Designee’s Purchased and Rollover Shares shall constitute
“Vested Shares”.

 

“Warrants” shall mean any warrants to subscribe for, purchase or otherwise
directly acquire Stock.

 

“Withdrawing Holders” shall have the meaning set forth in Section 9.3.

 

“Withdrawn Shares” shall have the meaning set forth in Section 9.3.

 

11. MISCELLANEOUS.

 

11.1. Authority: Effect. Each party hereto represents and warrants to and agrees
with each other party that (a) the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereby have been duly
authorized on behalf of such party and do not violate any agreement or other
instrument applicable to such party or by which its assets are bound and
(b) this Agreement constitutes a legal, valid and binding obligation of such
party, enforceable against such party in accordance with its terms, except to
the extent that the enforcement of the rights and remedies created hereby is
subject to (i) bankruptcy, insolvency, reorganization, moratorium and other laws
of general application affecting the rights and remedies of creditors generally
and (ii) general principles of equity. This Agreement does not, and shall not be
construed to, give rise to the creation of a partnership among any of the
parties hereto, or to constitute any of such parties members of a joint venture
or other association. The Company and Lowerco shall be jointly and severally
liable for all obligations of each such party pursuant to this Agreement.

 

11.2. Notices. Any notices and other communications required or permitted in
this Agreement shall be effective if in writing and (a) delivered personally,
(b) sent by facsimile or e-mail (if provided and the recipient acknowledges
receipt thereof by reply e-mail or otherwise), or (c) sent by overnight courier,
in each case, addressed as follows:

 

If to the Company, Lowerco, Holdings, LLC or Opco, to it:

 

c/o SunGard Data Systems, Inc.

680 East Swedesford Road

Wayne, Pennsylvania 19087

Attention: General Counsel

 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02210

Facsimile: (617) 951-7050

Attention: Alfred Rose, Esq.

 

E-mail: arose@ropesgray.com

 

-41-



--------------------------------------------------------------------------------

If to a Bain Investor or the Bain Principal Investor Group, to it:

 

c/o Bain Capital, LLC

111 Huntington Avenue

Boston, Massachusetts 02199

Facsimile: (617) 516-2710

Attention: John Connaughton

E-mail: jconnaughton@baincapital.com

 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile: (617) 951-7050

Attention: R. Newcomb Stillwell, Esq.

E-mail: nstillwell@ropesgray.com

 

If to a Blackstone Investor or to the Blackstone Principal Investor Group, to
it:

 

c/o Blackstone Management Partners IV L.L.C.

345 Park Avenue, 31st Floor

New York, NY 10154

Facsimile: (212) 583-5722

Attention: Chinh Chu

E-mail: chu@blackstone.com

 

with copies to:

 

Paul Hastings, Janofsky & Walker LLP

75 E. 55th Street

New York, NY 10022

Facsimile: (212) 230-7617

Attention: John Altorelli, Esq.

E-mail: johnaltorelli@paulhastings.com

 

and

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: Wilson Neely, Esq.

E-mail: wneely@stblaw.com

 

-42-



--------------------------------------------------------------------------------

If to a GS Investor or to the GS Principal Investor Group, to it:

 

c/o GS Capital Partners 2000, L.P.

85 Broad Street

New York, New York 10004

Facsimile: (212) 357-5505

Attention: Sanjeev Mehra

E-mail: sanjeev.mehra@gs.com

 

with copies to:

 

Wachtell, Lipton, Rosen & Katz

51 West 52nd Street

New York, New York 10019

Facsimile: (212) 403-2000

Attention: Mark Gordon, Esq.

E-mail: mgordon@wlrk.com

 

If to a KKR Investor or to the KKR Principal Investor Group, to it:

 

c/o Kohlberg Kravis Roberts & Co L.P.

2800 Sand Hill Road, Suite 200

Menlo Park, CA 94025

Facsimile: (650) 233-6561

Attention: James H. Greene, Jr.

E-mail: jgreene@kkr.com

 

with copies to:

 

Simpson Thacher & Bartlett LLP

425 Lexington Avenue

New York, NY 10017

Facsimile: (212) 455-2502

Attention: David Sorkin, Esq.

E-mail: dsorkin@stblaw.com

 

If to a Providence Investor or to the Providence Principal Investor Group, to
it:

 

c/o Providence Equity Partners Inc.

50 Kennedy Plaza

18th Floor

Providence, RI 02903

Facsimile: (401) 751-1790

Attention: Jonathan M. Nelson

E-mail: j.nelson@provequity.com

 

-43-



--------------------------------------------------------------------------------

with copies to:

 

Weil, Gotshal & Manges LLP

100 Federal Street, 34th Floor

Boston, MA 02110

Facsimile: (617) 772-8333

Attention: Marilyn French, Esq.

E-mail: marilyn.french@weil.com

 

If to a Silver Lake Investor or to the Silver Lake Principal Investor Group, to
it:

 

c/o Silver Lake Partners

9 West 57th Street, 25th Floor

New York, NY 10019

Facsimile: (212) 981-3535

Attention: Egon Durban

E-mail: egon.durban@silverlake.com

 

with copies to:

 

Ropes & Gray LLP

One International Place

Boston, Massachusetts 02110

Facsimile: (617) 951-7050

Attention: Alfred O. Rose, Esq.

E-mail: arose@ropesgray.com

 

If to a TPG Investor or to the TPG Principal Investor Group, to it:

 

c/o Texas Pacific Group

301 Commerce Street

Fort Worth, Texas 76102

Facsimile: (817) 871-4088

Attention: David A. Spuria, Esq.

E-mail: dspuria@texpac.com

 

with copies to:

 

Cleary Gottlieb Steen & Hamilton LLP

One Liberty Plaza

New York, NY 10006

Facsimile: (212) 225-3999

Attention:

  

Michael L. Ryan, Esq.

    

Paul J. Shim, Esq.

E-mail:

  

mryan@cgsh.com

    

pshim@cgsh.com

 

-44-



--------------------------------------------------------------------------------

If to any Manager or Manager Designee, to it:

 

c/o SunGard Data Systems, Inc.

680 East Swedesford Road

Wayne, Pennsylvania 19087

Attention: General Counsel

 

with copies to:

 

Morgan, Lewis & Bockius LLP

101 Park Avenue

New York, NY 10178

Facsimile: (212) 309-6001

Attention:

  

Howard L Shecter, Esq.

    

Ira White, Esq.

E-mail:

  

hshecter@morganlewis.com

    

iwhite@morganlewis.com

 

If to any other Stockholder, to it at the address set forth on Exhibit A, or if
not set forth thereon, in the records of the Company.

 

Notice to the holder of record of any shares of capital stock shall be deemed to
be notice to the holder of such shares for all purposes hereof.

 

Unless otherwise specified herein, such notices or other communications shall be
deemed effective (x) on the date received, if personally delivered, (y) on the
date received if delivered by facsimile or e-mail (subject to the recipient
confirming receipt thereof in the case of e-mail) on a business day, or if not
delivered on a business day, on the first business day thereafter and (z) two
business days after being sent by overnight courier. Each of the parties hereto
shall be entitled to specify a different address by giving notice as aforesaid
to each of the other parties hereto.

 

11.3. Binding Effect, Etc. Except for restrictions on the Transfer of Shares set
forth in other written agreements, plans or documents and except for other
written agreements dated on or about the date of this Agreement, this Agreement
constitutes the entire agreement of the parties with respect to its subject
matter, supersedes all prior or contemporaneous oral or written agreements or
discussions with respect to such subject matter, and shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs,
representatives, successors and permitted assigns. Except as otherwise expressly
provided herein, no Stockholder party hereto may assign any of its respective
rights or delegate any of its respective obligations under this Agreement
without the prior written consent of the other parties hereto, and any attempted
assignment or delegation in violation of the foregoing shall be null and void.

 

-45-



--------------------------------------------------------------------------------

11.4. Descriptive Heading. The descriptive headings of this Agreement are for
convenience of reference only, are not to be considered a part hereof and shall
not be construed to define or limit any of the terms or provisions hereof.

 

11.5. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one instrument. A facsimile signature shall be considered due
execution and shall be binding upon the signatory thereto with the same force
and effect as if the signature were an original.

 

11.6. Severability. In the event that any provision hereof would, under
applicable law, be invalid or unenforceable in any respect, such provision shall
be construed by modifying or limiting it so as to be valid and enforceable to
the maximum extent compatible with, and possible under, applicable law. The
provisions hereof are severable, and in the event any provision hereof should be
held invalid or unenforceable in any respect, it shall not invalidate, render
unenforceable or otherwise affect any other provision hereof.

 

11.7. No Recourse. Notwithstanding anything that may be expressed or implied in
this Agreement, and notwithstanding the fact that certain of the parties hereto
may be corporations, partnerships, limited liability companies or trusts, each
party to this Agreement covenants, agrees and acknowledges that no recourse
under this Agreement or any documents or instruments delivered in connection
with this Agreement shall be had against any current or future director,
officer, employee, general or limited partner, member, manager or trustee of any
Stockholder or of any partner, member, manager, trustee, Affiliate or assignee
thereof, as such, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of any Stockholder or any
current or future member of any Stockholder or any current or future director,
officer, employee, partner, member, manager or trustee of any Stockholder or of
any Affiliate or assignee thereof, as such, for any obligation of any
Stockholder under this Agreement or any documents or instruments delivered in
connection with this Agreement for any claim based on, in respect of or by
reason of such obligations or their creation.

 

11.8. Aggregation of Shares. All Shares held by a Stockholder and its Affiliates
and Affiliated Funds shall be aggregated together for purposes of determining
the availability of any rights under Sections 4 and 6. Within any Principal
Investor Group, the Principal Investors who are members of such Principal
Investor Group may allocate the ability to exercise any rights under this
Agreement in any manner that such Principal Investor Group (by a Majority in
Interest of the Shares held by such Principal Investor Group) sees fit.

 

11.9. Obligations of Company, Lowerco, Holdings, LLC and Opco. Except with
respect to a Promissory Note issued in accordance with Section 6.1 or 6.3, each
of the Company, Lowerco, Holdings, LLC and Opco shall be jointly and severally
liable for any payment obligation of any of the Company, Lowerco, Holdings, LLC
or Opco pursuant to this Agreement.

 

11.10. Confidentiality. Each Stockholder agrees that it will keep confidential
and will not disclose, divulge or use for any purpose, other than to monitor its
investment in the

 

-46-



--------------------------------------------------------------------------------

Company and its subsidiaries, any confidential information obtained from the
Company, unless such confidential information (a) is known or becomes known to
the public in general (other than as a result of a breach of this Section 11.10
by such Stockholder or its Affiliates), (b) is or has been independently
developed or conceived by such Stockholder without use of the Company’s
confidential information or (c) is or has been made known or disclosed to such
Stockholder by a third party (other than an Affiliate of such Stockholder)
without a breach of any obligation of confidentiality such third party may have
to the Company that is known to such Stockholder; provided, however, that a
Stockholder may disclose confidential information (v) to its attorneys,
accountants, consultants, and other professionals to the extent necessary to
obtain their services in connection with monitoring its investment in the
Company, (w) to any prospective purchaser of any Shares from such Stockholder as
long as such prospective purchaser agrees to be bound by the provisions of this
Section 11.10 as if a Stockholder, (x) to any Affiliate, partner, member or
related investment fund of such Stockholder and their respective directors,
employees and consultants, in each case in the ordinary course of business,
(y) as may be reasonably determined by such Stockholder to be necessary in
connection with such Stockholder’s enforcement of its rights in connection with
this Agreement or its investment in the Company and its subsidiaries or (z) as
may otherwise be required by law or legal, judicial or regulatory process,
provided that such Stockholder takes reasonable steps to minimize the extent of
any required disclosure described in this clause (z); and provided, further,
however, that the acts and omissions of any Person to whom such Stockholder may
disclose confidential information pursuant to clauses (v) through (x) of the
preceding proviso shall be attributable to such Stockholder for purposes of
determining such Stockholder’s compliance with this Section 11.10. Each of the
parties hereto acknowledge that the Investors or any of their Affiliates and
related investment funds may review the business plans and related proprietary
information of many enterprises, including enterprises which may have products
or services which compete directly or indirectly with those of the Company, and
may trade in the securities of such enterprises. Nothing in this Section 11.10
shall preclude or in any way restrict the Investors or their Affiliates or
related investment funds from investing or participating in any particular
enterprise, or trading in the securities thereof, whether or not such enterprise
has products or services that compete with those of the Company.

 

12. GOVERNING LAW.

 

12.1. Governing Law. This Agreement and all claims arising out of or based upon
this Agreement or relating to the subject matter hereof shall be governed by and
construed in accordance with the domestic substantive laws of the State of
Delaware without giving effect to any choice or conflict of laws provision or
rule that would cause the application of the domestic substantive laws of any
other jurisdiction.

 

12.2. Consent to Jurisdiction. Each party to this Agreement, by its execution
hereof, (a) hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the State of Delaware for the purpose of any
action, claim, cause of action or suit (in contract, tort or otherwise),
inquiry, proceeding or investigation arising out of or based upon this Agreement
or relating to the subject matter hereof, (b) hereby waives to the extent not
prohibited by applicable law, and agrees not to assert, and agrees not to allow
any of its subsidiaries to assert, by way of motion, as a defense or otherwise,
in any such action, any claim that it is not subject personally to the
jurisdiction of the above-named courts, that its property is exempt or

 

-47-



--------------------------------------------------------------------------------

immune from attachment or execution, that any such proceeding brought in one of
the above-named courts is improper, or that this Agreement or the subject matter
hereof or thereof may not be enforced in or by such court and (c) hereby agrees
not to commence or maintain any action, claim, cause of action or suit (in
contract, tort or otherwise), inquiry, proceeding or investigation arising out
of or based upon this Agreement or relating to the subject matter hereof or
thereof other than before one of the above-named courts nor to make any motion
or take any other action seeking or intending to cause the transfer or removal
of any such action, claim, cause of action or suit (in contract, tort or
otherwise), inquiry, proceeding or investigation to any court other than one of
the above-named courts whether on the grounds of inconvenient forum or
otherwise. Notwithstanding the foregoing, to the extent that any party hereto is
or becomes a party in any litigation in connection with which it may assert
indemnification rights set forth in this agreement, the court in which such
litigation is being heard shall be deemed to be included in clause (a) above.
Notwithstanding the foregoing, any party to this Agreement may commence and
maintain an action to enforce a judgment of any of the above-named courts in any
court of competent jurisdiction. Each party hereto hereby consents to service of
process in any such proceeding in any manner permitted by Delaware law, and
agrees that service of process by registered or certified mail, return receipt
requested, at its address specified pursuant to Section 11.2 hereof is
reasonably calculated to give actual notice.

 

12.3. WAIVER OF JURY TRIAL. TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW WHICH
CANNOT BE WAIVED, EACH PARTY HERETO HEREBY WAIVES AND COVENANTS THAT IT WILL NOT
ASSERT (WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE) ANY RIGHT TO TRIAL BY JURY
IN ANY FORUM IN RESPECT OF ANY ISSUE OR ACTION, CLAIM, CAUSE OF ACTION OR SUIT
(IN CONTRACT, TORT OR OTHERWISE), INQUIRY, PROCEEDING OR INVESTIGATION ARISING
OUT OF OR BASED UPON THIS AGREEMENT OR THE SUBJECT MATTER HEREOF OR IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE TRANSACTIONS CONTEMPLATED HEREBY,
IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING. EACH PARTY HERETO
ACKNOWLEDGES THAT IT HAS BEEN INFORMED BY THE OTHER PARTIES HERETO THAT THIS
SECTION 12.3 CONSTITUTES A MATERIAL INDUCEMENT UPON WHICH THEY ARE RELYING AND
WILL RELY IN ENTERING INTO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED
HEREBY. ANY PARTY HERETO MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION 12.3 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF EACH SUCH
PARTY TO THE WAIVER OF ITS RIGHT TO TRIAL BY JURY.

 

12.4. Exercise of Rights and Remedies. No delay of or omission in the exercise
of any right, power or remedy accruing to any party as a result of any breach or
default by any other party under this Agreement shall impair any such right,
power or remedy, nor shall it be construed as a waiver of or acquiescence in any
such breach or default, or of any similar breach or default occurring later; nor
shall any such delay, omission nor waiver of any single breach or default be
deemed a waiver of any other breach or default occurring before or after that
waiver.

 

[Signature pages follow]

 

-48-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has duly executed this Agreement (or
caused this Agreement to be executed on its behalf by its officer or
representative thereunto duly authorized) under seal as of the date first above
written.

 

THE COMPANY:       SUNGARD CAPITAL CORP.             By:   *            

Name:

  Michael J. Ruane            

Title:

  Executive Vice President, Chief Financial
Officer and Assistant Secretary LOWERCO:       SUNGARD CAPITAL CORP. II        
    By:   *            

Name:

  Michael J. Ruane            

Title:

  Executive Vice President, Chief Financial
Officer and Assistant Secretary HOLDINGS:       SUNGARD HOLDING CORP.          
  By:   *            

Name:

  Michael J. Ruane            

Title:

  Executive Vice President, Chief Financial
Officer and Assistant Secretary LLC:       SUNGARD HOLDCO LLC             By:  
*            

Name:

  Michael J. Ruane            

Title:

  Executive Vice President, Chief Financial
Officer and Assistant Secretary SOLAR CAPITAL:       SOLAR CAPITAL CORP.        
    By:   *            

Name:

  Michael J. Ruane            

Title:

  Executive Vice President, Chief Financial
Officer and Assistant Secretary

 

* The signature appearing immediately below shall serve as a signature at each
place indicated with an “*” on this page:

 

/s/    MICHAEL J. RUANE         Michael J. Ruane

 

-1-



--------------------------------------------------------------------------------

THE INVESTORS:

 

THE MANAGERS: